Exhibit 10.3
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
DISTRIBUTION AND LICENSE AGREEMENT
     This DISTRIBUTION AND LICENSE AGREEMENT (this “Agreement”) is made as of
September 3, 2010 (the “Effective Date”), by and among VeroScience, LLC, a
Delaware limited liability company (“VeroScience”), S2 Therapeutics, Inc. f/k/a
Wythe Therapeutics, Inc., a Tennessee corporation (“S2”), and Santarus, Inc., a
Delaware corporation (“Santarus”). Each of VeroScience, S2 and Santarus is
referred to herein individually as a “party” and collectively as the “parties.”
     WHEREAS, VeroScience has developed the Product, is the owner of the NDA and
the Product Trademarks, and owns or Controls the intellectual property used in
making, having made, using, selling and importing the Product, subject to the
terms and conditions of the S2/Vero Agreement;
     WHEREAS, VeroScience previously granted to S2 the exclusive rights to
market and distribute the Product in the Territory, pursuant to the terms and
conditions of the S2/Vero Agreement; and
     WHEREAS, VeroScience and S2 desire to grant and exclusively license or
sublicense, as applicable, to Santarus rights to manufacture, market and
distribute the Product in the Territory, and Santarus desires to manufacture,
market and distribute the Product in the Territory, all in accordance with the
terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained, the parties hereto intending to be legally bound
hereby agree as follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings:
     1.1 “Act” means the United States Federal Food, Drug and Cosmetic Act, 21
U.S.C. 301, et. seq., as it may be amended from time to time, and the
regulations promulgated thereunder.
     1.2 “Additional Product(s)” shall have the meaning set forth in
Section 2.5(b).
     1.3 “Advance” has the meaning set forth in Section 7.1(a).
     1.4 “Adverse Drug Experience” means any “adverse drug experience” as
defined or contemplated by 21 C.F.R. 314.80 or 312.32, associated with the
Product.
     1.5 “Adverse Drug Experience Report” means any oral, written or electronic
report of any Adverse Drug Experience transmitted to any Person.

 



--------------------------------------------------------------------------------



 



     1.6 “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, such first Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.
     1.7 “Agreement” has the meaning set forth in the preamble to this
Agreement.
     1.8 “Agreement Month” means each calendar month during the Term (including
any partial calendar month in the case of the first and last calendar months of
the Term).
     1.9 “Agreement Quarter” means the Initial Agreement Quarter, each
successive period of three months during the Term after the Initial Agreement
Quarter and the Final Agreement Quarter.
     1.10 “Annual Plan” has the meaning set forth in Section 4.5.
     1.11 “cGMP” shall mean current “Good Manufacturing Practices” as such term
is defined from time to time by the FDA or other relevant Governmental Authority
having jurisdiction over the manufacture or sale of the Product pursuant to its
regulations, guidelines or otherwise.
     1.12 “Co-Chairs” has the meaning set forth in Section 3.1(b).
     1.13 “COGS” means, for a particular period, Cost of Goods (as defined
below) to manufacture Product for sale in the Territory. For purposes of this
definition, “Cost of Goods” means Santarus’s costs of goods sold, calculated in
accordance with Santarus’s standard accounting principles and GAAP, consistently
applied, including labor and material cost, allocable depreciation and
amortization, product quality assurance/control costs, allocable facilities
costs (e.g., sewer, water, property taxes), insurance, costs actually paid to
contract manufacturers (without mark-up) and other costs borne by Santarus for
transport, customs and duty clearance and storage, in each case, to the extent
permitted under GAAP and of Product manufactured for sale in the Territory.
“Cost of Goods” shall exclude costs and charges related to or occasioned by (i)
unused manufacturing capacity not reserved for the production of Product in the
Territory; (ii) allocation of general corporate overhead; and (iii) license
fees, royalties or other amounts paid or payable by S2 or VeroScience in
connection with the sale of Product in the Territory pursuant to the Upstream
Agreements or otherwise.
     1.14 “Commercialization”, “Commercializing” or “Commercialize” means
activities directed to marketing, Promoting, offering to sell and/or selling the
Product.
     1.15 “Commercially Reasonable Efforts” means, with respect to a party and a
given pharmaceutical product, the efforts and resources which would be used
(including the promptness in which such efforts and resources would be applied)
by such party relating to a

2



--------------------------------------------------------------------------------



 



given activity or activities, consistent with its normal business practices,
which is consistent with the general level of effort and resources in the
pharmaceutical industry for such activity or activities, for a pharmaceutical
product owned by it or to which it has similar rights, with similar product
characteristics, which is of similar market potential at a similar stage in its
development or product life, taking into account the proprietary position of the
compound or product and the potential or actual profitability of the applicable
product.
     1.16 “Confidentiality Agreements” means that certain Confidentiality
Agreement, dated February 28, 2008 between Santarus and VeroScience and that
certain Confidentiality Agreement dated June 30, 2009 between Santarus and S2.
     1.17 “Control” or “Controlled” means, with respect to patents, trade
secrets, know-how or other intellectual property rights of any kind, the
possession by a party of the ability to grant a license or sublicense of such
rights without the payment of additional consideration, other than as set forth
on Schedule 1.17, and without violating the terms of any agreement or
arrangement between such party and any Third Party.
     1.18 “DDMAC” means the FDA’s Division of Drug Marketing, Advertising and
Communications, or any successor Governmental Authority performing comparable
functions in the Territory.
     1.19 “Details” means in-person, face-to-face sales presentations of the
Product made by sales representatives, which presentations are for the purpose
of promoting the sale of the Product.
     1.20 “Development” has the meaning set forth in Section 2.5(d).
     1.21 “Effective Date” has the meaning set forth in the preamble to this
Agreement.
     1.22 “Enforcement Action” has the meaning set forth in Section 10.3(b).
     1.23 “Excluded Additional Product” has the meaning set forth in
Section 2.5(b).
     1.24 “Executive Officers” means the Chief Executive Officers of Santarus,
S2 and VeroScience (or, if there is no such officer of a particular party, its
President) or any other executive officer designated by the Chief Executive
Officer of Santarus, S2 or VeroScience, as applicable, or by such party.
     1.25 “FDA” means the United States Food and Drug Administration or any
successor agency performing comparable functions in the Territory.
     1.26 “Field” has the meaning set forth in Section 2.4(b).
     1.27 “Final Agreement Quarter” means the period commencing on the first day
following the last full Agreement Quarter during the Term and ending on the last
day of the Term.

3



--------------------------------------------------------------------------------



 



     1.28 “Force Majeure Event” has the meaning set forth in Section 15.7.
     1.29 “GAAP” has the meaning set forth in Section 7.2(c).
     1.30 “Generic Drug Act” has the meaning set forth in Section 9.1(j).
     1.31 “Generic Product” has the meaning set forth in Section 8.2(c).
     1.32 “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or any supranational
organization of which any such country is a member, which has competent and
binding authority to decide, mandate, regulate, enforce, or otherwise control
the activities of the parties contemplated by this Agreement.
     1.33 “Gross Margin” means, for a particular period, (A) Net Sales for such
period minus (B) COGS for such period.
     1.34 “Included Additional Product” has the meaning set forth in
Section 2.5(b).
     1.35 “Initial Agreement Quarter” means the period commencing on the
Effective Date and ending on September 30, 2010.
     1.36 “Initial Fee” has the meaning set forth in Section 7.1(a).
     1.37 “JSC” has the meaning set forth in Section 3.1.
     1.38 “Launch Period” means the first six (6) Agreement Months following the
Promotion Commencement Date.
     1.39 “Legal Requirements” means laws, rules and regulations of any
Governmental Authority in the Territory, including, for clarity, all guidelines,
policies and procedures referenced in Section 5.3 of this Agreement.
     1.40 “Listed Patents” has the meaning set forth in Section 9.1(f).
     1.41 “Manufacture” or “Manufacturing” means, with respect to the Product,
process scale-up, validation, clinical and commercial manufacturing (including
bulk manufacturing and finished pharmaceutical product manufacturing).
     1.42 “NDA” means any “new drug application” (as such term is used under the
Act) filed or acquired by VeroScience or S2 and approved by the FDA with respect
to the Product and all subsequent submissions, supplements and amendments
thereto, including NDA No. 20,866 filed by VeroScience with the FDA on
August 22, 1997 and approved by the FDA on May 5, 2009 (as such NDA may be
amended or supplemented subsequent to the approval date); provided, that as used
hereunder, “NDA” (including references to “NDA No. 20,866”) shall not

4



--------------------------------------------------------------------------------



 



include any NDA or submission approved by the FDA with respect to Additional
Products unless otherwise agreed by the parties pursuant to Section 2.5(b).
     1.43 “Net Sales” means, with respect to a particular period, the amount
invoiced and recognized as sales of the Product by Santarus, its Affiliates or
its sublicensees to a Third Party in the Territory, less (i) all allowances for
discounts, rebates and charge-backs, including wholesaler fees and prompt pay
discounts, (ii) credits or allowances actually granted upon claims, rejections
or returns of Product, (iii) freight, postage, shipping and insurance charges
paid for delivery of Product when included in billing, and (iv) taxes, duties or
other governmental charges levied on or measured by the billing amount when
included in billing, as adjusted for rebates and refunds, all as calculated in
accordance with Santarus’ standard accounting principles and GAAP, consistently
applied. “Net Sales” shall not include (i) sales or transfers to an Affiliate or
sublicensee (but the sale or resale by such Affiliate or sublicensee shall be
considered a sale), (ii) distribution of Samples or (iii) not-for-value
transfers for clinical or compassionate use.
     1.44 “Order” means any award, decision, injunction, judgment, decree,
order, ruling, or verdict entered, issued, made, or rendered by any Governmental
Authority or by any arbitrator.
     1.45 “Paragraph IV Notice” has the meaning set forth in Section 10.3(a).
     1.46 “Patents” means all patents and patent applications heretofore or
hereafter having legal force in any country together with any and all patents
that have issued or in the future issue therefrom, including any and all
divisionals, continuations, continuations-in-part, reexamination certificates,
extensions, supplementary protection certificates, patents of addition,
certificates of invention, utility model and design patents, substitutions,
renewals, reissues or additions of or relating to any of the aforesaid patents
and patent applications.
     1.47 “Patheon Agreement” means that certain Manufacturing Services
Agreement, dated as of May 26, 2010, between S2 and Patheon, as amended from
time to time. “Patheon” means Patheon Pharmaceuticals Inc. or any successor or
assign.
     1.48 “PDMA” means the Prescription Drug Marketing Act, as amended, and the
rules and regulations promulgated thereunder.
     1.49 “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Authority.
     1.50 “Pliva” means PLIVA ISTRAŽIVANJE I RAZVOJ d.o.o. and its Affiliates.
     1.51 “Post-Approval Commitments” has the meaning set forth in
Section 2.5(a).
     1.52 “Prescription Data” means data provided by a Third Party which
measures prescriptions filled for Product in the Territory during a specified
time period, from a source

5



--------------------------------------------------------------------------------



 



mutually agreed in writing by the parties (it being understood that each of IMS
Health Incorporated and Wolters Kluwer is a source agreeable to the parties).
     1.53 “Product” means the pharmaceutical product formulation for human use
containing bromocriptine mesylate as the sole active ingredient which is known
as Cycloset, as of the Effective Date, as more particularly described in NDA
No. 20,866 filed by VeroScience with the FDA on August 22, 1997 and approved by
the FDA on May 5, 2009 (as such NDA has been or may be amended or supplemented),
including the Product as it exists on the Effective Date with modifications to
dosage strength, modifications of excipients exclusively for the treatment of
type 2 diabetes, or conversion of dosage form, for instance, to a capsule or
caplet, but not including any Additional Product, unless mutually agreed by the
parties pursuant to Section 2.5(b).
     1.54 “Product Complaints” means any report concerning the quality, purity,
quantity, weight, pharmacologic activity, labeling, identity or appearance of
the Product.
     1.55 “Product Royalty” has the meaning set forth in Section 7.1(b).
     1.56 “Product Trademarks” means (a) the VeroScience and Cycloset trademarks
as set forth on Schedule 1.56, (b) the domain name “cycloset.com”, and (c) all
related domain names and other trademark related rights.
     1.57 “Professional” means a physician or other health care practitioner who
is permitted by law to prescribe Product.
     1.58 “Promote,” “Promoting,” “Promotional” and “Promotion” mean, with
respect to the Product, any activities undertaken to encourage sales or use of
such Product, including Details, product sampling, detail aids, drop-offs,
coupons, discount cards, non-CME medical education, journal advertising, direct
mail programs, direct-to-consumer advertising, convention exhibits and all other
forms of marketing, advertising, public relations or promotion.
     1.59 “Promotion Commencement Date” means [***].
     1.60 “Promotional Materials” has the meaning set forth in Section 4.4.
     1.61 “Proprietary Information” means any proprietary or confidential
information communicated from one party to another in connection with or
relating to this Agreement or the Product, which is identified as confidential
or proprietary, or which the other party knows or has reason to know is
confidential or proprietary, including the Technology and financial, marketing,
business, technical and scientific information or data (including the
VeroScience Financials and S2 Financials) and information contained within the
Annual Plan or other reports provided by Santarus to the other parties
hereunder, whether communicated in writing, orally or electronically.
Proprietary Information shall not include information that the receiving party
can show through written documentation:
     (a) at the time of disclosure, is publicly known;
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



     (b) after the time of disclosure, becomes part of the public domain without
breach of an obligation of confidentiality with respect thereto;
     (c) is or was in the possession of the receiving party or any Affiliate
thereof at the time of disclosure by the disclosing party and was not acquired
directly or indirectly from the disclosing party or any Affiliate thereof or
from any other Person under an agreement of confidentiality to the disclosing
party or any Affiliate thereof; or
     (d) is or was developed by the receiving party or its Affiliates without
use of or reference to another party’s Proprietary Information.
     1.62 “Regulatory Amounts” has the meaning set forth in Section 7.1(a)(iv).
     1.63 “Regulatory Approval” means any and all consents or other
authorizations or approvals required from the FDA to market and sell the Product
in the Territory.
     1.64 “Restricted Term” has the meaning set forth in Section 2.4(b).
     1.65 “Royalty True-Up” has the meaning set forth in Section 7.1(b).
     1.66 “S2” has the meaning set forth in the preamble to this Agreement.
     1.67 “S2 Co-Promotion Right” has the meaning set forth in Section 2.1(b).
     1.68 “S2 Financials” has the meaning set forth in Section 9.1(i).
     1.69 “S2/Vero Agreement” means that certain Exclusive License, Marketing,
and Distribution Agreement between VeroScience and S2, dated March 23, 2006, as
amended on April 5, 2006, May 10, 2006 and the Effective Date, and as further
amended from time to time as permitted under this Agreement.
     1.70 “S2/Vero Amendment No. 3” means that certain Amendment No. 3 to
Exclusive License, Marketing and Distribution Agreement between VeroScience and
S2, dated the Effective Date.
     1.71 “Safety Stock” has the meaning set forth in Section 6.1(b).
     1.72 “Samples” has the meaning set forth in Section 6.4(a).
     1.73 “Santarus” has the meaning set forth in the Preamble to this
Agreement.
     1.74 “Santarus Sales Force” means the field force of sales representatives
employed or engaged by Santarus, including field-based sales force management
such as regional and district sales managers.
     1.75 “Santarus Trademarks” means the trademarks set forth on Schedule 1.75,
including the “Santarus” trademark and associated design and logo.

7



--------------------------------------------------------------------------------



 



     1.76 “Serious Adverse Drug Experience” means any Adverse Drug Experience,
including those subject to expedited reporting as defined in the regulations
cited below, that is fatal or life-threatening, requires hospitalization or
prolongation of existing hospitalization, results in persistent or significant
disability or incapacity, is a congenital anomaly/birth defect, or is of
comparable medical significance or any other event which would constitute a
“serious” Adverse Drug Experience pursuant to the terms of 21 C.F.R. 314.80 or
312.32.
     1.77 “Serious Adverse Drug Experience Report” means any Adverse Drug
Experience Report that involves a Serious Adverse Drug Experience.
     1.78 “Supplemental Patheon Agreements” has the meaning set forth in
Section 9.1(m).
     1.79 “Supply Agreements” means (a) the Patheon Agreement and the
Supplemental Patheon Agreements; and (b) any additional supply agreements,
exclusively relating to the Product, entered into by Santarus following the
Effective Date.
     1.80 “Technology” means all pharmacological, toxicological, preclinical,
clinical, technical or other information, data and analysis and know-how
relating to the registration, manufacture, packaging, use, marketing or sale of
the Product and all proprietary rights relating thereto owned or Controlled by
S2 or VeroScience or their respective Affiliates or to which S2 or VeroScience
or their respective Affiliates has rights so as to be able to license or
sublicense, as applicable.
     1.81 “Term” has the meaning set forth in Section 8.1.
     1.82 “Territory” means the United States, including its territories and
possessions and Puerto Rico.
     1.83 “Third Party” means any Person other than Santarus, S2 or VeroScience
or their respective Affiliates.
     1.84 “Third Party Rights Holders” means Ergo Research (Nevada) Corp., Ergo
Science Corp., Ergo Texas Holdings Inc., Ergo Science Development Corp., Ergo
Science Inc., Ergo Science Holdings, Inc., Pliva and the Board of Supervisors of
Louisiana State University and Agricultural and Mechanical College, and each of
their respective Affiliates and permitted successors and assigns.
     1.85 “Trade Forecast” means the Volume Forecast for trade demand, not
including Samples.
     1.86 “United States Bankruptcy Code” means the U.S. Bankruptcy Code, 11
U.S.C. §§ 101, et seq.
     1.87 “Upstream Agreements” means (a) the S2/Vero Agreement; and (b) the
agreements by and between VeroScience and each of the Third Party Rights Holders
under

8



--------------------------------------------------------------------------------



 



which such Persons are entitled to any payment as a result of sales of the
Product, as set forth on Schedule 1.87 hereto.
     1.88 “VeroScience” has the meaning set forth in the preamble to this
Agreement.
     1.89 “VeroScience Financials” has the meaning set forth in Section 9.2(i).
     1.90 “VeroScience Information” means any and all know-how and information,
trade secrets, pre-clinical and clinical development, including VeroScience’s
Proprietary Information, and other technical information including any of the
foregoing generated under or in connection with this Agreement or the S2/Vero
Agreement (whether or not confidential, proprietary, patented or patentable),
and all tangible embodiments of any of the foregoing in written, electronic or
any other form, that are necessary or reasonably useful, in the ordinary course
of business, for Manufacturing or Commercializing the Product that is owned,
Controlled, used or held by VeroScience and associated trade secrets and other
know-how, that in all cases are reasonably useful or are required for the
Commercialization and Manufacture of the Product; provided, that VeroScience
Information shall not include information that S2 or VeroScience are under an
obligation to unrelated Third Parties not to disclose.
     1.91 “VeroScience IP” means the VeroScience Patents, the VeroScience
Information and the Product Trademarks.
     1.92 “VeroScience Patents” means the Patents set forth on Schedule 1.92 and
any other Patents owned, Controlled, used or held by VeroScience at any time
during the Term that cover the composition of matter or method of manufacture or
use of the Product.
     1.93 “Volume Forecast” means a non-binding forecast of the anticipated
demand for trade Product for a [***] ([***])- month period, as delivered and
updated in accordance with Article VI.
     1.94 “Websites” has the meaning set forth in Section 4.9.
ARTICLE II
GRANT OF RIGHTS; DEVELOPMENT
     2.1 Grant of Rights
     (a) During the Term, subject to the terms and conditions of this Agreement,
S2 hereby grants to Santarus and its Affiliates and Santarus and its Affiliates
hereby accept an exclusive (subject to Section 2.1(b)) sublicense and right to
make, have made, use, have used, offer to sell, sell, have sold, import, have
imported and to otherwise Commercialize, but not to Develop, except as set forth
herein, the Product under the Product Trademarks under the VeroScience IP in the
Field in the Territory, including the right to record sales for its own account.
For the avoidance of doubt, the writing of a prescription by a Third Party in
the Territory for the Product outside the Field in and of itself shall not
constitute a breach of this Agreement by Santarus. Each of S2 and VeroScience
agrees that neither of them nor their respective Affiliates shall have
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------



 



any right to Commercialize or Manufacture the Product in the Territory during
the Term for sale, distribution or use in the Territory, except as set forth in
this Section 2.1.
     (b) Notwithstanding Section 2.1(a), during the Term, subject to the terms
and conditions of this Agreement, (i) S2 reserves for itself and its
sublicensees or appointees the right to Promote the Product under the Product
Trademarks in portions of the Territory where Santarus is not actively Promoting
the Product using S2’s own sales representatives and at its sole cost and
expense (the “S2 Co-Promotion Right”) and (ii) S2 reserves for itself and for
VeroScience and for their sublicensees or appointees the right to make, have
made, export, have exported and to otherwise Manufacture the Product under the
VeroScience IP in the Territory, in each case, for Commercialization outside the
Territory. S2 must provide Santarus with at least [***] ([***]) days prior
written notice of its intent to exercise the S2 Co-Promotion Right and must
reasonably coordinate its activities with Santarus (including using the
Promotional Materials and sales force messaging that Santarus is using in its
Commercialization efforts hereunder) so as not to materially and adversely
impact Santarus’ Commercialization hereunder. Except as provided under this
Section 2.1(b), to the extent permitted by Legal Requirements, neither S2 nor
VeroScience shall, nor shall cause its Affiliates, sublicensees and distributors
to, knowingly or intentionally sell the Product into the Territory, and should
S2 or VeroScience become aware of any such Product diversion, such party shall,
and shall cause its Affiliates, sublicensees or distributors to, as applicable,
use Commercially Reasonable Efforts to stop such diversion. To the extent
permitted by Legal Requirements, S2, VeroScience and/or their respective
Affiliates shall include in agreements with sublicensees and distributors that
sell the Product covenants from such sublicensees and distributors to not
knowingly or intentionally sell Products in the Territory. For the avoidance of
doubt, all sales of the Product in the Territory generated following S2’s
exercise of the S2 Co-Promotion Right shall continue to be recognized as sales
by Santarus and shall be included in the calculation of the Product Royalty
under Section 7.1(b).
     (c) All rights and licenses granted under or pursuant to this Agreement,
including amendments hereto, are, for all purposes of 11 U.S.C. § 365(n),
licenses of rights to intellectual property as defined in the United States
Bankruptcy Code. Each party may elect to retain and may fully exercise all of
its rights and elections under 11 U.S.C. § 365(n).
     2.2 Sublicense Rights
     Santarus shall have the right, without S2’s or VeroScience’s prior consent,
to delegate rights and obligations hereunder to an Affiliate and to appoint
Affiliates to Manufacture or Commercialize the Product in the Territory.
Furthermore, Santarus shall have the right to appoint any Third Party
designee(s) to Manufacture or Commercialize the Product in the Territory alone
or in combination with Santarus or its Affiliates and/or to sublicense the
rights granted to it under Section 2.1; provided, that any sublicense of the
rights granted to it under Section 2.1 shall require the prior consent of
VeroScience, not to be unreasonably conditioned, withheld or delayed; provided,
further, in the event of any sublicense or delegation of rights by Santarus
hereunder, (i) such sublicense or delegation shall contain terms and conditions
which are consistent with the terms and conditions of this Agreement and the
Upstream Agreements, (ii) such sublicense or delegation shall be subject and
subordinate to the terms and conditions of
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------



 



this Agreement, (iii) the sublicense or delegation by Santarus hereunder shall
not relieve Santarus of its obligations under the Agreement, (iv) Santarus shall
ensure that each of its sublicensees and designees accepts and complies with all
applicable terms and conditions of this Agreement and (v) Santarus shall remain
responsible for the performance or nonperformance of any such sublicensee or
delegee hereunder. Where otherwise applicable, each sublicense by Santarus shall
fully comply with Article II, Paragraph (D) of the LSU License (as defined in
Schedule 1.87).
     2.3 Exclusivity
     During the Restricted Term, neither VeroScience, nor S2 nor any of their
respective Affiliates, shall (a) directly or indirectly, including by sublicense
or assignment of rights, Manufacture or Commercialize the Product or otherwise
use the Product Trademarks other than the trade name “VeroScience” (except as
set forth in this Agreement, including as permitted under Section 2.1(b), under
Schedule 2.4(b) or in connection with Development of the Product including the
Post Approval Commitments), or (b) grant any rights or licenses to any Third
Party to Manufacture or Commercialize the Product or otherwise use the Product
Trademarks (except as set forth in this Agreement, including as permitted under
Section 2.1(b)), in the case of each of (a) and (b) above, in the Territory.
     2.4 Limitation on Bromocriptine Activities
     (a) Santarus shall not, directly or indirectly, manufacture, promote,
market or distribute, or grant a license or sublicense to any Third Party
enabling such Third Party to, directly or indirectly, manufacture, promote,
market or distribute, any product containing bromocriptine or bromocriptine
mesylate as an active ingredient in the Territory during the period commencing
on the Effective Date and ending upon the earlier of twelve (12) months
following the end of the Term or the first commercial sale of a Generic Product
in the Territory, other than the Product or any Included Additional Products.
     (b) Neither S2 nor VeroScience shall, directly or indirectly, promote,
market or distribute, or grant a license or sublicense to any Third Party
enabling such Third Party to, directly or indirectly, promote, market or
distribute, any product containing bromocriptine or bromocriptine mesylate as an
active ingredient in the Territory for the treatment of type 2 diabetes in
humans (the “Field”) or the same indication as an Included Additional Product
(as stated in the applicable package insert or as stated in the Development plan
for such Included Additional Product) during the period commencing on the
Effective Date and ending upon the earlier of the end of the Term or the first
commercial sale of a Generic Product in the Territory (the “Restricted Term”),
other than (A) as set forth in Section 2.1(b), (B) as set forth on
Schedule 2.4(b), or (C) with respect to any Excluded Additional Products.
     2.5 Post-Approval Commitments and Development of Additional Products
     (a) The parties acknowledge that VeroScience has committed with the FDA to
conduct certain development activities with respect to the Product as further
described on Schedule 2.5(a) (the “Post-Approval Commitments”). Subject to the
monitoring of the JSC in

11



--------------------------------------------------------------------------------



 



accordance with Article III, VeroScience shall complete such Post-Approval
Commitments, at the cost and expense of S2 and VeroScience, in a timely manner
and in compliance with all applicable Legal Requirements; provided, Santarus has
supplied VeroScience with sufficient quantities of Product reasonably necessary
for Post-Approval Commitments pursuant to Section 6.1. [***] VeroScience shall
be responsible, at the cost and expense of S2 and VeroScience, for any other
Development associated with the Product. Subject to the exclusions set forth in
Section 1.61, all data and information derived from Post-Approval Commitments
and Development activities of VeroScience relating to the Product or Additional
Products shall be deemed to be Proprietary Information of VeroScience for all
purposes hereunder; provided, however, that Santarus may use such data and
information, in the exercise of, and to the extent of, its rights hereunder.
     (b) At any time after the [***] ([***]) anniversary of the Effective Date,
any of Santarus, VeroScience and S2 may initiate good faith discussions among
the parties regarding additional Development activities to be undertaken in
support of (1) delivery and/or formulation modifications to the Product for the
treatment of type 2 diabetes in humans, (2) a combination product which contains
bromocriptine mesylate as an active pharmaceutical ingredient for the treatment
of type 2 diabetes in humans, or (3) obtaining Regulatory Approval of the
Product for any indication other than the treatment of type 2 diabetes in
humans, in each case, as to which a new “new drug application” (as such term is
used under the Act) or supplement to NDA No. 20,866 would be required prior to
marketing or selling of such product (collectively, “Additional Product(s)”);
[***]. Subject to the confidentiality provisions of this Agreement, during the
[***] period following each initiation of such discussions pursuant to this
Section 2.5(b), VeroScience shall provide to Santarus and S2 such information
regarding any such Development activities or Additional Product(s) as is
reasonably requested by Santarus or S2 or as would reasonably be expected to be
material to Santarus’s decision regarding participation in and/or the provision
of financial support for Development associated with such Additional Product(s),
in each case, to the extent VeroScience possesses such information and is not
prohibited from disclosing such information under the terms of an applicable
Third Party agreement. In the event that Santarus, VeroScience and S2 agree on
terms under which Santarus will participate in and/or provide financial support
for Development associated with an Additional Product during the applicable
[***] period, Santarus shall be granted rights to such Additional Product on
terms and conditions mutually agreed by the parties. The obligations of the
parties with respect to the Development of such Additional Product and the
rights of Santarus to such Additional Product shall be set forth in an amendment
to this Agreement or a separate agreement, as mutually agreed by the parties;
provided, that all Development rights with respect to such Additional Products
will remain with VeroScience. Following the execution and delivery of any such
amendment or separate agreement, such Additional Product shall be deemed to be
an “Included Additional Product” for all purposes hereunder. In the event that
Santarus, VeroScience and S2 do not agree on terms under which Santarus will
participate in and/or provide financial support for Development associated with
an Additional Product during the applicable [***] period (any such Additional
Product(s), an “Excluded Additional Product”), then (i) VeroScience and S2 may
agree on their own, or enter into an agreement with a Third Party with respect
to the Development of, and/or to Commercialize, such Excluded Additional
Product(s) and (ii) Santarus shall have no further rights with respect to such
Excluded Additional Product(s); provided, that if S2 and/or
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------



 



VeroScience enter into any such agreement with a Third Party within [***]
following the initiation of discussions related to such Excluded Additional
Product pursuant to this Section 2.5(b), (a) the terms of any such Third Party
agreement shall not be materially less favorable to VeroScience and/or S2, taken
as a whole, than the terms most recently proposed by Santarus; and (b) in
connection with any such Third Party agreement, such Third Party shall not
receive any material information, in connection with its consideration of such
Excluded Additional Product, related to the Excluded Additional Product, which
was available but not provided to Santarus during the applicable [***] period;
provided, further, that VeroScience and S2 have followed the procedure set forth
in this Section 2.5(b)). [***].
     (c) The rights and obligations of the parties under Section 2.5(b) shall
terminate upon the earlier of (1) the end of the Term or (2) the first
commercial sale of a Generic Product in the Territory.
     (d) For purposes of this Agreement, “Development” means, with respect to
the Product or an Additional Product, as applicable, all non-clinical,
pre-clinical and clinical drug development activities reasonably relating to the
discovery and development of the Product or such Additional Product, as
applicable, and submission of information to a Governmental Authority.
Development shall include toxicology, pharmacology, and other non-clinical and
pre-clinical efforts, test method development and stability testing,
manufacturing process development, formulation development, delivery system
development, quality assurance and quality control development, statistical
analysis, clinical studies and activities relating to obtaining Regulatory
Approval for the Product or such Additional Product, as applicable.
     2.6 S2/Vero Agreement
     (a) The parties acknowledge that certain of the terms and conditions of
this Agreement may be inconsistent with the S2/Vero Agreement. To the extent of
any such inconsistency, the parties shall negotiate in a good faith and attempt
to resolve such inconsistency; provided, that any such resolution shall preserve
the rights of the parties under this Agreement. [***].
     (b) VeroScience hereby waives the requirements of subsection (a) of
Section 3.2 of the S2/Vero Agreement, acknowledges compliance with subsections
(b), (c) and (e) of Section 3.2 of the S2/Vero Agreement and agrees that the
relevant provision of this Agreement supersedes subsection (d) of Section 3.2 of
the S2/Vero Agreement.
     (c) Without limiting S2 or VeroScience’s rights under Section 2.1(b),
during the Term, S2 hereby agrees to forbear from taking any action under the
S2/Vero Agreement to the extent such action would conflict with the rights
granted to Santarus under this Agreement or would otherwise reasonably be
expected to result in a material adverse effect on Commercialization in the
Territory hereunder (it being agreed that nothing in this Section 2.6 precludes
S2 or VeroScience from conducting Development, Manufacturing and
Commercialization of the Product or Additional Products outside the Territory),
including commencing a legal action in equity or at law, seeking to enforce any
right or obligation that S2
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------



 



may have under the S2/Vero Agreement, including the license rights granted to S2
thereunder with respect to Bromocriptine (as defined therein), to the extent
such rights or obligations would conflict with the rights granted to Santarus
under this Agreement.
     (d) [***].
     (e) [***].
     (f) [***].
     (g) In the event that the S2/Vero Agreement expires or is terminated during
the Term, Santarus and VeroScience shall continue under this Agreement, and, to
the extent necessary, shall put into place appropriate amendments hereto, in
form and substance reasonably agreed by Santarus and VeroScience, consistent
with the then-existing rights and obligations of Santarus hereunder; provided,
however, that in no event shall Santarus be required to assume any of S2’s
obligations to VeroScience under the S2/Vero Agreement (to the extent such
obligations are broader than Santarus’ obligations under this Agreement).
     2.7 Retention of Rights
     Except as expressly set forth herein, nothing contained herein shall be
deemed to grant Santarus, by implication or otherwise, a license, sublicense or
other right or interest in any Patent, trademark or other similar property of
S2, VeroScience or their respective Affiliates. Except as expressly set forth
herein, nothing contained herein shall be deemed to grant S2 or VeroScience, by
implication or otherwise, a license, sublicense or other right or interest in
any Patent, trademark or other similar property of Santarus or its Affiliates.
Except as expressly set forth herein or in any amendment to this Agreement
entered into following the Effective Date in accordance with Section 2.5(b),
nothing contained herein shall be deemed to grant Santarus, by implication or
otherwise, a license, sublicense or other right or interest in or with respect
to any Additional Product.
     2.8 Assignment of Patheon Agreements
     Effective as of the Effective Date, S2 hereby assigns to Santarus and
Santarus hereby assumes the Patheon Agreement and the Supplemental Patheon
Agreements, including all of S2’s rights and obligations thereunder (other than
obligations accrued prior to the Effective Date, except for those obligations
described on Schedule 2.8, which, subject to Section 7.1(c), shall be assumed by
Santarus). Each of Santarus, S2 and VeroScience acknowledge that, as of the
Effective Date, (i) there is no existing agreement providing for the supply of
active pharmaceutical ingredient for the Product in the Territory and that the
active pharmaceutical ingredient has been ordered using purchase orders on an
as-needed basis; and (ii) the Patheon Agreement and the Supplemental Patheon
Agreements are the only existing Supply Agreements.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------



 



ARTICLE III
GOVERNANCE
     3.1 Joint Steering Committee
     (a) Establishment. The parties agree to establish, for the purposes
specified herein, a Joint Steering Committee (the “JSC”). The parties
acknowledge and agree that the JSC does not have the power to amend, modify or
waive any of the terms or conditions of this Agreement.
     (b) Membership. The JSC shall be established by the parties and shall be
comprised of four (4) members, one (1) of whom shall be appointed by
VeroScience, one (1) of whom shall be appointed by S2 and two (2) of whom shall
be appointed by Santarus. Each party’s initial appointments to the JSC are set
forth on Schedule 3.1(b). A party may change any of its representatives at any
time if a new person is appointed to any of the foregoing positions by giving
written notice to the other parties. The total number of JSC members may be
changed by unanimous vote of the JSC from time to time as appropriate; provided,
that the JSC shall in all cases be comprised of an equal number of members from
each of VeroScience and S2, on the one hand, and Santarus, on the other hand.
Each party shall designate one (1) representative to serve as co-chairs of the
JSC (the “Co-Chairs”). The members appointed to the JSC by each party shall be
officers or employees of such party and shall be vested with appropriate
decision-making authority and power by such party.
     (c) JSC Responsibilities. Except as otherwise set forth herein, the JSC
shall provide strategic input and serve as a forum for monitoring the
Post-Approval Commitments and Development and Commercialization. The
responsibilities of the JSC shall be exercised consistent with this Agreement
and shall consist of the following:
               (i) monitoring any Post-Approval Commitments;
               (ii) monitoring any proposed Development activities associated
with the Product;
               (iii) monitoring Commercialization of the Product in the
Territory;
               (iv) monitoring Manufacturing of the Product in the Territory;
               (v) if (and only if) the parties reach mutual agreement with
respect to Development and Commercialization of Included Additional Products
pursuant to Section 2.5(b), monitoring any proposed Development associated with
such Included Additional Products and monitoring the Commercialization
associated with such Included Additional Products;
               (vi) acting as a forum for regular updates on the activities over
which it has monitoring responsibility; and

15



--------------------------------------------------------------------------------



 



               (vii) such other functions pertaining to Post-Approval
Commitments, Development or Commercialization as may be mutually agreed upon by
the parties from time to time.
     (d) Meetings of the JSC. Meetings of the JSC may be called by the Co-Chairs
of the JSC from time to time and, upon no less than ten (10) days’ notice, shall
otherwise be called when requested by a party; provided, however, that meetings
of the JSC shall be held at least once every four (4) Agreement Months. If
possible, the meetings shall be held in person or where appropriate, by video or
telephone conference. Unless otherwise agreed, the location of any in-person
meetings of the JSC shall alternate among the corporate offices of the parties.
The parties shall determine the form of the meetings. Subject to appropriate
confidentiality undertakings where applicable, each party shall have the right,
upon written notice to the other parties, to have present at JSC meetings
additional, non-voting participants (not to exceed ten (10) such participants at
any JSC meeting without the consent of the other parties). Such additional
participants shall not be deemed to be, or have any rights or responsibilities
of, a member of the JSC. The parties shall cause their respective
representatives on the JSC to use their reasonable efforts to resolve all
matters presented to them as expeditiously as possible. The party hosting any
meeting shall propose the agenda for the meeting and appoint a secretary to the
meeting who shall record the minutes of the meeting. Such minutes shall be
circulated to the parties promptly following the meeting for review and comment
and for unanimous ratification by both parties. Each party shall bear its own
travel and related costs incurred in connection with participation in the JSC.
     3.2 Responsibilities of the Parties with Respect to the Product in the
Territory.
     Unless otherwise expressly set forth herein, (i) VeroScience shall have
final decision-making authority with respect to all matters directly relating to
Post-Approval Commitments, the Development of the Product and Additional
Products, and regulatory matters (including Regulatory Approvals); and
(ii) Santarus shall have final decision-making authority with respect to all
other matters directly relating to Manufacturing the Product in the Territory
for Commercialization in the Territory and Commercialization of the Product in
the Territory, in each case, with respect to all matters brought before the JSC
related thereto, or otherwise. In each instance, a party shall consider in good
faith any suggestions or input received from any other party with respect to its
area of final decision-making authority. Notwithstanding the foregoing, the
parties will reasonably cooperate on regulatory matters to the extent relating
to Manufacturing and Commercialization.
ARTICLE IV
COMMERCIALIZATION
     4.1 Commercialization
     (a) Subject to applicable Legal Requirements, as well as the provisions of
this Agreement, Santarus shall use Commercially Reasonable Efforts to
Commercialize in the

16



--------------------------------------------------------------------------------



 



Territory. Santarus shall initiate its Commercialization activities on or before
the Promotion Commencement Date.
     (b) Santarus shall have access, free of charge, to clinical and
non-clinical data to the extent directly related to the Product generated by or
on behalf of and controlled by S2 or VeroScience, whether before or after the
Effective Date, solely for use in its Commercialization or related medical
education or publication activities. All uses by Santarus of such clinical or
non-clinical data shall be governed by the confidentiality obligations of this
Agreement. For the avoidance of doubt, neither S2 nor VeroScience shall have any
obligation under this Section 4.1(b) with respect to data generated for or with
respect to Additional Products except as provided in Section 2.5(b) or with
respect to data not directly related to the Product or an Included Additional
Product.
     (c) For the avoidance of doubt, the obligations of Santarus as set forth in
Section 4.1(a) shall be suspended for any period of time during which:
(i) VeroScience is unable to maintain the continued effectiveness of Regulatory
Approvals in the Territory which has the effect of preventing Santarus from
performing its obligations under this Agreement, or (ii) either S2 or
VeroScience has failed to perform any obligation under this Agreement or the
S2/Vero Agreement which has the effect of preventing Santarus from initiating by
the Promotion Commencement Date or continuing its Commercialization of the
Product.
     4.2 Representations to Customers
     None of VeroScience, S2 or Santarus will make any false or misleading
representations to Professionals, customers or others regarding the Product nor
will any party make any representations, warranties or guarantees with respect
to the specifications, features or capabilities of the Product that are not
consistent with the applicable then-current FDA approved labeling and package
insert (except to the extent permitted by Legal Requirements).
     4.3 Staffing; Training
     Santarus shall be solely responsible for all costs and expenses of
compensating the Santarus Sales Force. Santarus will develop training materials
for the Santarus Sales Force with respect to the Product. Santarus will provide
each of S2 and VeroScience with the opportunity to review key training materials
related to the Product and prepared by Santarus by delivering copies of such
training materials to S2 and VeroScience. S2 and VeroScience shall have [***]
([***]) business days after their receipt of the training materials to provide
comments on such training materials, which Santarus shall reasonably consider in
good faith to ensure that such training materials are not inconsistent with the
scientific and medical information for the Product. Promptly after the Effective
Date, S2 shall provide to Santarus copies of any training materials in its
possession and shall provide reasonable assistance from time to time with
Santarus’ efforts to develop training materials.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------



 



     4.4 Promotional Materials; Educational Materials
     Santarus shall, at its own expense, have the right to create, develop,
produce or otherwise obtain, and utilize sales, promotional, advertising,
marketing, educational and training materials (“Promotional Materials”) to
support its Commercialization activities. Santarus will provide each of S2 and
VeroScience with the opportunity to review key Promotional Materials, including
key messaging, before distribution to Third Parties by delivering copies of such
Promotional Materials to S2 and VeroScience. S2 and VeroScience shall have [***]
([***]) business days after their receipt of the Promotional Materials to
provide comments on such Promotional Materials, which Santarus shall reasonably
consider in good faith to ensure that such Promotional Materials are not
inconsistent with the scientific and medical information for the Product.
Santarus shall provide S2 and VeroScience with copies of representative samples
of all final Promotional Materials, and shall provide to VeroScience the
requisite number of copies of Promotional Materials in final printed form in a
timely manner so as to allow VeroScience to satisfy its obligation to timely
file such materials with the FDA, and VeroScience will make or cause to be made
such filing with the FDA within [***] ([***]) business days of its receipt of
such copies. Notwithstanding the foregoing, the parties shall discuss in good
faith the establishment of a process for Santarus to assist VeroScience with
such FDA filings and/or to make such filings on VeroScience’s behalf.
     4.5 Annual Commercialization Plan
     On or prior to [***] of the preceding calendar year with respect to each
calendar year during the Term beginning with the 2011 calendar year, Santarus
shall provide to S2 and VeroScience an annual Commercialization plan describing
its planned activities during such calendar year (the “Annual Plan”). For
clarity, the first Annual Plan deliverable hereunder (with respect to the 2011
calendar year) shall be delivered to S2 and VeroScience on or prior to [***] and
shall include at least the activities set forth on Schedule 4.5. Santarus will
provide each of S2 and VeroScience with a timely opportunity to review, discuss
and provide comments on each Annual Plan and with a timely opportunity (as set
forth below) to review, discuss and provide comments on material modifications
thereto. The Annual Plan may be modified from time to time as Santarus
reasonably deems appropriate, subject to (i) Santarus’ compliance with its
obligations under this Agreement, (ii) reasonably prompt notice to S2 and
VeroScience of any material modifications to the Annual Plan that would
reasonably be expected to have a material adverse effect on Net Sales, and
(iii) notice to S2 and VeroScience of any other material modifications at the
next JSC meeting.
     4.6 Reports and Updates
     (a) During the Launch Period, within [***] ([***]) business days following
the end of each Agreement Month during the Launch Period, Santarus shall provide
S2 and VeroScience with a status report, which report will summarize Santarus’
Commercialization activities pursuant to this Agreement for such prior Agreement
Month.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------



 



     (b) Following the Launch Period, within [***] ([***]) days following the
end of each Agreement Quarter, Santarus shall provide S2 and VeroScience with a
status report, which report will summarize Santarus’ Commercialization
activities pursuant to this Agreement for such prior Agreement Quarter.
     (c) Without limiting the foregoing, within [***], Santarus shall provide S2
and VeroScience, to the extent available at no cost or purchased by Santarus and
subject to timely receipt by Santarus, a summary report relating to Prescription
Data for such prior week, or Agreement Month, as applicable. For clarity, the
data provided pursuant to this Section 4.6(c) shall not consist of individual
prescriber-level data nor shall any data be required to be provided hereunder to
the extent Santarus is not permitted to share data under the applicable Third
Party contract for such data and it would require the payment of additional fees
to the Third Party provider of such data, unless S2 agrees to pay such
additional fees.
     (d) Without limiting the foregoing or anything contained in Article III,
upon the reasonable request of S2 or VeroScience, Santarus shall provide further
periodic updates to S2 and VeroScience during the Term regarding its
Commercialization strategy and material Commercialization activities in the
Territory (including with respect to pre-marketing activities, market research
and launch plans), which periodic updates may include such information as
previously provided to the JSC or otherwise provided under this Section 4.6.
Santarus will reasonably consider S2 and VeroScience input on activities taken
or to be taken by Santarus hereunder. Santarus will have final decision-making
authority relating to such Commercialization strategy as well as tactical
implementation of such strategy.
     (e) Subject to the exclusions set forth in Section 1.61, all data and
information derived from Commercialization activities of Santarus, including any
Promotional Materials or reports provided hereunder except to the extent any
Vero Information is included or incorporated therein, shall be deemed to be
Proprietary Information of Santarus for all purposes hereunder; provided, that
to the extent Santarus is not prohibited from disclosing such information under
the terms of an applicable Third Party agreement binding on Santarus, S2 and
VeroScience shall not be prohibited under this Section 4.6(e) from using such
Proprietary Information in connection with developing a global branding strategy
for the Product or an Included Additional Product, as applicable, outside the
Territory or in Commercializing the Product or an Included Additional Product,
as applicable, in the Territory following the expiration or termination of this
Agreement.
     4.7 Medical Inquiries
     The parties acknowledge that each may receive requests for medical
information concerning the Product from members of the medical and paramedical
professions and consumers regarding the Product. If such requests are received
by Santarus or S2, the request will be referred to VeroScience’s medical
department. VeroScience shall also be responsible for responding to such
requests that are received by S2 or VeroScience, all of which responses shall be
in compliance with all applicable Legal Requirements and the NDA. VeroScience
shall promptly provide Santarus with (i) copies of all written materials and
(ii) written summaries of all oral advice, provided by VeroScience in response
to such inquiries. VeroScience and S2 shall
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

19



--------------------------------------------------------------------------------



 



be obligated for any costs associated with VeroScience’s responsibilities
pursuant to this Section 4.7. In the event that VeroScience fails to perform its
obligations under this Section 4.7, Santarus shall have a step-in right to
perform such obligations in collaboration with and on behalf of VeroScience and
in accordance with all applicable Legal Requirements and the NDA, and Santarus
shall deduct its reasonable out-of-pocket costs for performing such obligations
from the Product Royalty payable under Section 7.1(b).
     4.8 Trademarks
     To the extent reasonably practicable, all Promotional Materials that make
reference to the Product shall include the Product Trademarks. All uses of the
Product Trademarks by Santarus (or any of its Affiliates, licensees,
sublicenses, subcontractors or assigns) to identify or in connection with the
Commercialization in the Territory shall be in accordance with applicable Legal
Requirements and all reasonable trademark usage guidelines of VeroScience as set
forth on Schedule 4.8. Subject to this Section 4.8 and to applicable Legal
Requirements, Santarus shall have the right to use the Santarus Trademarks, and
include the name “Santarus” or any variation thereof on the Promotional
Materials. Santarus recognizes VeroScience’s right and title to the Product
Trademarks, and shall not at any time, during or after the Term, do or knowingly
suffer to be done any act or thing which will in any way impair the rights of
VeroScience in or to the Product Trademarks. Santarus acknowledges and agrees
that it shall not acquire and shall not claim any title to the Product
Trademarks adverse to VeroScience by virtue of the rights granted under this
Agreement or through Santarus’ use of the Product Trademarks, it being the
intention of the parties that all goodwill and improved reputation generated by
Santarus and use of the Product Trademarks shall inure to the benefit of the
owner of such Product Trademarks.
     4.9 Product Websites
     Santarus shall have the right to establish and maintain websites for the
Product aimed at users of the Product in the Territory, including use of the
domain name “cycloset.com” (“Websites”), and develop content for the Websites.
Santarus will provide each of S2 and VeroScience with the opportunity to review
key content for the Websites related to the Product and prepared by Santarus by
delivering copies of such content to S2 and VeroScience. S2 and VeroScience
shall have [***] ([***]) business days after their receipt of the content for
the Websites to provide comments on such content, which Santarus shall
reasonably consider in good faith to ensure that such content is not
inconsistent with the scientific and medical information for the Product. If
requested by S2 or VeroScience, Santarus, S2 and VeroScience shall reasonably
cooperate to add links or other appropriate functionality to the Websites
maintained by Santarus aimed at users of the Product outside the Territory.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

20



--------------------------------------------------------------------------------



 



ARTICLE V
REGULATORY AFFAIRS
     5.1 Regulatory Approvals
     VeroScience shall maintain and continue all Regulatory Approvals currently
in effect for the Product. Santarus agrees that all Regulatory Approvals and
applications therefor with respect to the Product in the Territory shall be in
the name of, and shall be owned by, VeroScience.
     5.2 Compliance with Regulatory Requirements
     Unless otherwise required by Legal Requirements or expressly required by
this Agreement, VeroScience will retain exclusive authority over and
responsibility for (including responsibility with S2 for all costs and expenses
associated with) complying with all regulatory requirements with respect to the
Product in the Territory which arise as a result of VeroScience’s status as the
holder of the NDA, including (a) maintaining and updating of the NDA as
reasonably necessary to market and sell the Product in the Territory, (b) the
development and submission of applications for new formulations, dosage
strengths or indications of the Product in the Territory (it being agreed than
neither S2 nor VeroScience shall have any obligation to develop or submit any
such application), (c) the reporting of any Adverse Drug Experiences to the FDA,
and (d) the filing of Promotional Materials with the FDA.
     5.3 Compliance
     (a) In performing its duties hereunder, each party shall, and shall cause
its employees, agents and subcontractors to, comply with all Legal Requirements,
including the FDA’s regulations and guidelines concerning the advertising of
prescription drug products, DDMAC’s promotional guidelines, the PhRMA Code on
Interactions with Healthcare Providers, the Prescription Drug Marketing Act of
1987, as amended, and the rules and regulations promulgated thereunder, equal
employment, non-discrimination and federal and state anti-kickback Legal
Requirements, and Legal Requirements with respect to submission of false claims
to governmental or private health care payors, which may be applicable to the
activities to be performed by such party hereunder. None of Santarus, S2,
VeroScience and any party’s employees, agents or subcontractors shall offer,
pay, solicit or receive any remuneration to or from Professionals in order to
induce referrals of or purchase of the Product in violation of applicable Legal
Requirements, including without limitation federal or state anti-kickback Legal
Requirements.
     (b) Sales Force Training.
               (i) Santarus hereby represents, warrants and covenants that the
Santarus Sales Force shall have been trained in compliance with applicable Legal
Requirements prior to engaging in Promotion of the Product.

21



--------------------------------------------------------------------------------



 



               (ii) S2 hereby represents, warrants and covenants that any sales
representatives utilized by S2 in accordance with Section 2.1(b) shall have been
trained in compliance with applicable Legal Requirements prior to engaging in
Promotion of the Product.
     5.4 Communications with Governmental Authorities
     Except to the extent set forth in this Section 5.4, VeroScience shall be
responsible for communications with the FDA concerning the Product. VeroScience
shall (a) as soon as practicable, but in any event, within [***] ([***])
business days, provide each of S2 and Santarus with copies of all such material
communications to or from the FDA (including summaries of all such verbal
communications) to the extent related to the Product (except that routine
communications as to such matters (e.g., FDA 2253 correspondence) may be
forwarded to each other party within [***] [***]) business days) and
(b) reasonably respond to all inquiries by each other party relating thereto.
VeroScience will reasonably consult with each other party concerning material
communications with the FDA or other Governmental Authorities to the extent
relating to the Product, including providing each other party with a copy of all
draft responses related to such matters as soon as practicable and considering
in good faith any comments provided to VeroScience by any other party. For
clarity, during the Term, Santarus shall have the right to communicate with
(i) the FDA if required by Legal Requirements, with advance notice to
VeroScience, to the extent reasonably practicable, or (ii) any other
Governmental Authority regarding the Product if such communication is necessary
to comply with the terms of this Agreement or any Legal Requirement (including
without limitation state or local Legal Requirements related to marketing
activities undertaken by Santarus or the Santarus Sales Force). Santarus shall
have the right to attend and participate in all meetings between VeroScience and
the FDA pertaining to the Product in the Territory to the extent permitted under
applicable Legal Requirements.
     5.5 Product Complaints
     Santarus shall maintain a customer service call center (either itself or
through a Third Party provider), at Santarus’s cost and expense, to handle
initial intake of Product Complaints or other inquiries. Any calls relating to
medical matters will be provided to the call center maintained by VeroScience
pursuant to Section 5.6(a). Santarus and VeroScience shall reasonably cooperate
to establish procedures pursuant to which each of Santarus and VeroScience will
receive prompt notification of Product Complaints within [***] ([***]) days of
its receipt thereof; provided, that all complaints concerning suspected or
actual Product tampering, contamination or mix-up shall be delivered within
[***] ([***]) hours of its receipt thereof. Santarus and VeroScience will work
together to determine appropriate corrective and other actions with regard to
Product Complaints, with VeroScience being responsible for Product Complaints
involving Adverse Drug Experience Reports in accordance with Section 5.6 and
Santarus being responsible for Manufacturing related Product Complaints.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

22



--------------------------------------------------------------------------------



 



     5.6 Adverse Drug Experience Reports
     (a) VeroScience shall maintain a medical information call center (either
itself or through a Third Party provider), at the sole cost and expense of S2
and VeroScience, to handle Adverse Drug Experience Reports and Serious Adverse
Drug Experience Reports.
     (b) Each party shall notify each other party: (i) of all Serious Adverse
Drug Experience Reports within [***] ([***]) hours of the time such Serious
Adverse Drug Experience Report becomes known to such party (including its
employees); and (ii) of all Adverse Drug Experience Reports within [***] ([***])
days of the time such Adverse Drug Experience Report becomes known to such party
(including its employees).
     (c) Except as may otherwise be required by Legal Requirements, (i) Santarus
shall not disclose any information concerning Adverse Drug Experience Reports or
Serious Adverse Drug Experience Reports to any Person or Governmental Authority
(other than the parties) without the prior consent of VeroScience; and (ii) as
among the parties, VeroScience shall have the sole discretion to determine
whether any Product Complaint, Adverse Drug Experience Report or Serious Adverse
Drug Experience Report must be reported to the FDA or any other Governmental
Authority.
     (d) All follow-up investigations concerning Adverse Drug Experience Reports
and Serious Adverse Drug Experience Reports shall be conducted by VeroScience;
provided, that Santarus shall have the right to participate in such
investigations upon its reasonable request.
     (e) Santarus and VeroScience will enter into a separate and more detailed
pharmacovigilance agreement, consistent with the terms of this Agreement, within
thirty (30) days following the Effective Date.
     5.7 Recalls or Other Corrective Action
     As among the parties, Santarus and VeroScience shall have responsibility
for and shall mutually agree on all decisions with respect to any recall
(including recall of packaging and Promotional Materials), market withdrawals or
any other corrective action related to the Product in the Territory; provided,
that either Santarus or VeroScience may initiate a recall due to bona fide
safety or efficacy concerns. Santarus and VeroScience shall promptly consult
with one another with respect to any such actions proposed to be taken in the
Territory (and in all events prior to the taking of such actions, subject to
applicable Legal Requirements), including all actions that are reasonably likely
to result in a material adverse effect on the marketability of the Product in
the Territory. Santarus and VeroScience (and through VeroScience, S2) shall
equally share the reasonable, documented, direct, out-of-pocket costs incurred
in connection with participating in such recall, market withdrawal or other
corrective action. For clarity, the remedies under this Section 5.7 shall in no
event limit the rights or remedies of the parties under this Agreement,
including the right to seek damages and costs that may be available under this
Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

23



--------------------------------------------------------------------------------



 



     5.8 Assistance
     Each party agrees to provide to the other parties all reasonable assistance
and take all actions reasonably requested by another party that are necessary to
enable a party to comply with any Legal Requirement applicable to the Product in
the Territory.
     5.9 Development Reports
     To the extent permitted under applicable Third Party contracts, on or
before [***] of the Term, beginning with [***], and continuing until the earlier
of the end of the Term or the first commercial sale of a Generic Product in the
Territory, VeroScience shall provide Santarus and S2 with a status report, which
report will summarize VeroScience’s Development of the Product, any Included
Additional Products and Post-Approval Commitment activities for the prior [***]
([***])-month period.
ARTICLE VI
MANUFACTURING AND SUPPLY; SALES; PRICING
     6.1 Supply of Product
     (a) Santarus shall use Commercially Reasonable Efforts to supply Product in
established Sample or trade packaging configurations to VeroScience for
Post-Approval Commitments and additional Development activities as agreed by the
parties at Santarus’ COGS, provided, that VeroScience provides reasonable
advance notice in accordance with the forecasting and lead-time provisions set
forth in the Patheon Agreement; provided, further, that the obligations of
VeroScience hereunder with respect to Post-Approval Commitments and additional
Development activities shall be subject to the supply by Santarus of Product for
such activities.
     (b) During the Term, Santarus shall use Commercially Reasonable Efforts to
ensure timely supply of the Product in the Territory to satisfy trade demand. In
accordance with the provisions of this Agreement and all applicable Legal
Requirements, Santarus shall perform or cause to be performed all Product
manufacture, labeling, packaging, warehousing, distribution and return, order
entry, customer services and all other activities to supply and distribute the
Product in the Territory in order to fill orders for Product in a timely and
efficient manner. Following the Launch Period during the Term, Santarus shall
maintain at least [***] ([***]) months safety stock of Product and at least
[***] ([***]) months safety stock of the active pharmaceutical ingredient for
the Product (in each case, the “Safety Stock”) to address unanticipated changes
in demand or other manufacturing needs for the Product (calculated on the basis
of the then-current Sample Forecast and Trade Forecast).
     6.2 Volume Forecasts; Wholesaler Activities
     (a) Prior to the Effective Date, the parties have agreed on the initial
Trade Forecast, which sets forth the anticipated trade demand for the Product in
the Territory for the [***] ([***]) months following the Promotion Commencement
Date. Thereafter, at least [***] ([***])
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

24



--------------------------------------------------------------------------------



 



days prior to the beginning of each [***] ending after the Promotion
Commencement Date, Santarus shall prepare a Trade Forecast for the next [***]
([***]) Agreement Months, using its good faith judgment of anticipated trade
demand by month for such period, and shall provide such Trade Forecast to S2 and
VeroScience for review and discussion, but not approval, at the JSC.
     (b) Santarus shall promptly inform S2 and VeroScience of any back-order
situations or other situations in which wholesaler orders of the Product have
not been filled or are reasonably anticipated not to be filled (collectively,
“Back Order Events”); Santarus shall be solely responsible for establishing a
remediation plan for any such Back Order Events.
     6.3 Sales; Pricing
     (a) Santarus shall book all sales of the Product in the Territory and shall
be solely responsible for establishing pricing and for entering into any
contracts and other arrangements with any Person regarding the distribution and
sale of the Product in the Territory, subject to Section 6.3(b), and provided,
that Santarus may not sell the Product as part of a bundled product without the
prior consent of S2 and VeroScience, including with respect to the price of such
bundled product and the allocation of Net Sales with respect thereto. For
purposes of this Section 6.3, a “bundled product” means Product that is sold
together with at least one other pharmaceutical product for a single price or
discounted price, whether sold together in the same package or merely price
bundled.
     (b) The parties have agreed on initial pricing for the Product and Santarus
shall be hereafter solely responsible for pricing decisions with respect to the
Product in the Territory, provided, that Santarus shall discuss its pricing and
contracting strategy in good faith with S2 and VeroScience at JSC meetings.
     6.4 Samples
     (a) Santarus may manufacture samples of the Product that are not for sale
(“Samples”) to be distributed by Santarus in connection with its Promotion of
the Product and as permitted by the rules, guidelines and policies applicable to
any Professional.
     (b) Santarus shall be responsible for distributing the Samples to the
Santarus Sales Force. Santarus shall also be responsible for securing the return
and appropriate disposal of and reconciling existing Sample inventories from
discontinued members of the Santarus Sales Force.
     (c) Santarus shall be solely responsible for accountability and compliance
with the PDMA for the Santarus Sales Force, and other applicable Legal
Requirements relating to such Samples or the distribution of same by the
Santarus Sales Force, and shall be responsible for adherence by member of the
Santarus Sales Force to such Legal Requirements.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

25



--------------------------------------------------------------------------------



 



     6.5 Manufacturing Matters
     Each party shall promptly inform each other party in the event that it
becomes aware of any matters which might reasonably be expected to have an
adverse impact on the ability to supply trade Product to wholesalers or other
customers within [***] ([***]) days of any specified delivery date.
Notwithstanding the generality of the foregoing, Santarus agrees to notify S2
and VeroScience within [***] ([***]) hours after Santarus has become aware of
any event or circumstance related to the manufacture of the Product that would
reasonably be expected to impact the safety or efficacy of Product that has been
released for commercial distribution or that would reasonably be expected to
cause such released Product to be adulterated or misbranded within the meaning
of the Act.
     6.6 Upstream Agreements
     The parties acknowledge that each of S2 and VeroScience is subject to
certain rights and obligations under the Upstream Agreements. S2 and VeroScience
shall maintain each Upstream Agreement in full force and effect and neither S2
nor VeroScience shall amend, terminate or cause to be terminated any Upstream
Agreement (or any other agreement to the extent relating to rights to, or the
supply or marketing of, the Product in the Territory) in a way that would
reasonably be expected to materially adversely affect the rights of Santarus
hereunder without the prior written consent of Santarus, which consent shall not
to be unreasonably withheld, delayed or conditioned. [***]
ARTICLE VII
COMPENSATION
     7.1 Fees
     (a)
               (i) Prior to the Effective Date, Santarus has advanced to S2 an
amount equal to Seven Hundred Fifty Thousand Dollars ($750,000.00) (the
“Advance”).
               (ii) Within [***] ([***]) business days of the Effective Date, in
partial consideration of the rights granted to Santarus under this Agreement and
to fund or reimburse S2 and VeroScience for research and development activities
with respect to the Product, Santarus shall pay to (i) S2 an additional amount
equal to [***] Dollars ($[***]) (subject to Section 7.1(a)(iv) below) and
(ii) VeroScience an amount equal to [***] Dollars ($[***]) (collectively, with
the Advance, the “Initial Fee”).
               (iii) Within [***] ([***]) business days of receipt of the
Initial Fee, VeroScience shall pay the outstanding amounts due to FDA in the
approximate amount of [***] Dollars ($[***]).
               (iv) Notwithstanding the foregoing subsection (a)(ii), Santarus
may withhold from the portion of the Initial Fee to be paid to S2 an amount
equal to [***] ($[***])
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

26



--------------------------------------------------------------------------------



 



until such time as the Deposit Bank is established. Within [***] ([***])
business days of the establishment of the Deposit Bank, Santarus shall pay to
the Deposit Bank to hold in the Joint Account an amount equal to [***] ($[***]),
which VeroScience and S2 shall instruct the Deposit Bank to pay out to satisfy
their obligations under Section 4.7, Section 7.4 and Article V of this
Agreement, including, without limitation, amounts due and owing with respect to
Third Party costs and expenses associated with pharmacovigilance, medical
affairs and Adverse Drug Experience reporting, annual reports filed in
connection with the NDA and user fees and establishment fees associated with the
NDA (“Regulatory Amounts”) that will are incurred from the Effective Date
through December 31, 2010 or are incurred by S2 or VeroScience as of the
Effective Date.
     (b) Subject to Section 11.1(b), in partial consideration of the rights
granted to Santarus under this Agreement, Santarus shall pay to a Third Party
control account established by the parties within [***] of the Effective Date in
accordance with Schedule 7.1(b), for the benefit of the Product (and owners of
Product rights, including S2 and VeroScience), with distributions being made
from such control account as set forth on Schedule 7.1(b), an amount equal to
thirty-five percent (35%) of the Gross Margin (the “Product Royalty”) on a
quarterly basis beginning with the Agreement Quarter during which the first
commercial sale of the Product in the Territory occurs; provided, that after
cumulative Gross Margin exceeds One Hundred Million Dollars ($100,000,000.00),
the Product Royalty shall be an amount equal to forty percent (40%) of the Gross
Margin. Notwithstanding the foregoing, at any time during the Term prior to the
Agreement Quarter in which the cumulative Gross Margin exceeds [***] ($[***]),
S2 may elect to reduce Santarus’ share of the Gross Margin by paying to Santarus
a lump-sum payment of the difference between [***] ($[***]) and [***] of the
cumulative Gross Margin as of the date of payment, in which case the Product
Royalty shall be an amount equal to [***] of the Gross Margin, beginning as of
the date such payment is received by Santarus. In addition to the foregoing, in
the event that Net Sales exceed One Hundred Million Dollars ($100,000,000.00) in
a given calendar year, S2 and VeroScience, collectively, shall be entitled to an
additional amount equal to three percent (3%) of the Gross Margin, for the time
period after Net Sales exceed One Hundred Million Dollars ($100,000,000.00),
with regard to Net Sales in excess of One Hundred Million Dollars
($100,000,000.00) (“Royalty True-Up”). The Royalty True-Up shall be calculated
at the end of the calendar year and Santarus shall pay to S2 and VeroScience
such Royalty True-Up in accordance with Schedule 7.1(b) within ninety (90) days
after the end of any applicable calendar year.
     (c) [***]
     (d) Within [***] ([***]) business days following the end of each [***]
during the Term, Santarus shall provide S2 and VeroScience with a statement in a
mutually agreeable format setting forth:
               (i) the aggregate number of units of the Product invoiced and
recognized as sales to customers in the Territory during such Agreement Month;
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

27



--------------------------------------------------------------------------------



 



               (ii) gross sales during such Agreement Month (defined as units
invoiced and recognized as sales multiplied by the wholesale acquisition cost,
or WAC);
               (iii) Net Sales, including a detailed accounting of permitted
deductions from gross sales during such Agreement Month;
               (iv) COGS during such Agreement Month; and
               (v) Gross Margin for such Agreement Month.
     (e) Except as expressly specified otherwise, any amounts payable by
Santarus to S2 and VeroScience in respect of any Agreement Quarter pursuant to
this Agreement shall be paid within [***] ([***]) business days after the end of
such Agreement Quarter. Statements required to be provided to S2 and VeroScience
under this Section 7.1 shall be emailed to such email addresses as S2 and
VeroScience may from time to time designate in writing.
     (f) In the event that payments due to S2 or VeroScience under this
Agreement for a particular period would be a negative number, neither S2 nor
VeroScience will be required to make a payment to Santarus for such period, but
such negative number shall be credited against future payments due to S2 and
VeroScience hereunder; provided that upon expiration or termination of this
Agreement (except in the event of a termination by S2 or VeroScience pursuant to
Section 8.3), S2 or VeroScience, as applicable, shall promptly pay to Santarus
any aggregate negative amounts which were to be credited as provided hereunder
but in no event later than thirty (30) days following the Final Agreement
Quarter.
     (g) In the event adjustment(s) to Gross Margin are made more than [***]
([***]) business days subsequent to the end of an Agreement Month, such
adjustment(s) will be applied to the following Agreement Month and may result in
an adjustment to the payment for such Agreement Quarter.
     (h) For clarity, as between the parties, S2 or VeroScience shall be solely
responsible for any fees or payments required under the Upstream Agreements.
Santarus shall have no responsibility for any such fees or payments.
     7.2 Maintenance of Records
     (a) Santarus agrees to keep, for a period of at least [***] ([***]) years
after the date of entry (or such longer period as may be required by Legal
Requirements) full and accurate records maintained in accordance with Santarus’
accounting practices in sufficient detail to enable a Third Party to accurately
calculate COGS, Gross Margin and Net Sales reported, and payments to be made
under this Agreement. Upon [***] ([***]) days prior written notice, such records
shall be made available by Santarus for audit by an independent certified public
accounting firm designated by S2 and VeroScience and reasonably acceptable to
Santarus. The auditor will only examine such books and records during business
hours but not more than [***] while this Agreement remains in effect and for
[***] ([***]) years thereafter in order to verify COGS, Gross Margin, Net Sales
or payments due under this Agreement. The fees and expenses
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

28



--------------------------------------------------------------------------------



 



of the auditor performing such verification examination shall be borne by S2 and
VeroScience; provided, however, that if any verification reveals that Santarus
has reported incorrectly, and the amount of such discrepancy is at least [***]
percent ([***]%) of the aggregate amount that should have been reported for the
period examined, then Santarus shall pay the entire amount of the fees and
expenses for such verification. This right to audit shall extend throughout the
Term and for [***] after expiration or termination of this Agreement.
     (b) Santarus shall have the right, upon [***] ([***]) business days’ prior
written notice, to audit all applicable records of each other party for the
purpose of determining such other party’s compliance with the obligations set
forth in this Agreement. The audit will be conducted during normal business
hours, at convenient times. Any such audit may be conducted no more than [***].
The fees and expenses of any such audit shall be borne by Santarus. This right
to audit shall extend throughout the Term and for [***] after expiration or
termination of this Agreement.
     (c) Whenever in this Agreement a party is required to report its costs, or
is entitled to receive or obligated to make a payment based on its costs, such
costs shall be determined in accordance with generally accepted accounting
principles as applied in the United States (“GAAP”), consistent with the terms
of this Agreement. The term “out-of-pocket” costs or expenses means cost or
expenses paid to Third Parties and shall not include any fixed costs or
expenses, personnel costs or expenses, overhead costs or expenses, or other
costs or expenses of a similar nature.
     (d) Each of S2 and VeroScience shall prepare, at its sole cost and expense,
unaudited financial statements (including an income statement, balance sheet and
a statement of cash flow) in accordance with S2 and VeroScience’s standard
accounting principles, as applicable, and GAAP, consistently applied, subject to
normal year-end audit adjustments [***], on a quarterly and on an annual basis
each calendar year during the Term. Such financial statements shall be provided
to each of the other parties within [***] ([***]) days after each of the first
three (3) calendar quarters of each calendar year and within [***] ([***]) days
after the end of each calendar year.
     7.3 Payments
     Any payments required to be made under this Agreement shall be made in
United States dollars via wire transfer of immediately available funds to such
bank account as the other party shall designate in writing prior to the date of
such payment. All payments shall bear interest from the date due until paid at a
rate equal to the prime rate effective for the date that payment was due, as
quoted by the Wall Street Journal, New York Edition, on the date such payment
was due, plus [***] percent ([***]%), or, if less, the maximum rate permitted by
applicable law.
     7.4 Expenses
     Except as otherwise agreed between the parties or set forth in this
Agreement, each party will bear its own operating expenses associated with the
Product and Commercialization
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

29



--------------------------------------------------------------------------------



 



and Promotion thereof, including all personnel, general and administrative and
overhead costs. As between the parties, (a) Santarus will bear all Santarus
Sales Force expenses and costs associated with its Promotion in the Territory
and its Manufacturing for Commercialization in the Territory (provided that S2
and VeroScience will share in certain of these costs as a function of the Gross
Margin split pursuant to Section 7.1(b)), and (b) VeroScience or S2 will bear
all costs associated with Development of the Product, and with maintaining and
continuing all Regulatory Approvals, in each case, in the Territory, including
all Regulatory Amounts.
ARTICLE VIII
TERM AND TERMINATION
     8.1 Term
     The term of this Agreement shall commence on the Effective Date and shall
continue, unless terminated sooner in accordance with this Article VIII, until
Santarus ceases to market or sell the Product in the Territory (the “Term”).
     8.2 Early Termination
     (a) Santarus may terminate this Agreement on the first anniversary of the
first sale for use, consumption or resale of the Product to a Third Party in a
bona fide arm’s-length transaction in the Territory following the Promotion
Commencement Date (“First Commercial Sale”) upon at least sixty (60) days’ prior
written notice to S2 and VeroScience.
     (b) After the first anniversary of the First Commercial Sale, Santarus may
terminate this Agreement for any reason upon one hundred twenty (120) days’
prior written notice to S2 and VeroScience.
     (c) Santarus may terminate this Agreement immediately upon written notice
to S2 and VeroScience in the event of (i) any action taken or objection raised
by any Governmental Authority that prevents Santarus from performing its
obligations under this Agreement, all together or in any material part, or
otherwise makes such activity unlawful, or (ii) approval by FDA of an
Abbreviated New Drug Application, or ANDA, submitted by a Third Party, for which
the Product is the reference product and such approval is for an “AB” rated
equivalent to the Product (a “Generic Product”).
     (d) Santarus may terminate this Agreement immediately in the event of a
large scale recall or withdrawal of the Product from the market in the Territory
resulting from a significant safety risk inherent in the Product and not due to
(i) tampering, (ii) a remediable manufacturing problem, or (iii) other defect
that can be cured with respect to Product manufactured after such risk is
discovered.
     8.3 Termination for Cause
     Either S2 or VeroScience, on the one hand, or Santarus, on the other hand,
may terminate this Agreement, effective at any time after providing at least
sixty (60) days written notice and an

30



--------------------------------------------------------------------------------



 



opportunity to cure during such sixty (60)-day period, in the event of a
material failure of Santarus, on the one hand, or S2 or VeroScience, on the
other hand, to comply with its material obligations contained in this Agreement.
If such cure is effected within such sixty (60) day cure period, such notice
with respect to such termination shall be null and void. Notwithstanding
anything herein to the contrary, in the event that Santarus (a) gives notice of
material breach of this Agreement by S2 pursuant to this Section 8.3, Santarus
shall contemporaneously provide a copy of such notice to VeroScience, or
(b) gives notice of material breach of this Agreement by VeroScience pursuant to
this Section 8.3, Santarus shall contemporaneously provide a copy of such notice
to S2. Santarus agrees that, in addition to the right of S2 and VeroScience to
cure their own breach, S2 and VeroScience shall each have the right to cure any
material breach by such other party. Additionally, either S2 or VeroScience may
terminate this Agreement immediately if Santarus or any of its Affiliates
directly or indirectly initiate or prosecute any lawsuit or any other civil or
administrative proceeding, or the making of any claim or counterclaim, of any
kind in any court, tribunal, agency or governmental entity anywhere in the world
challenging the validity or enforceability of any VeroScience Patent. For the
avoidance of doubt, the failure of S2 and VeroScience to comply with each of
their obligations under Section 4.7, Section 7.4 and ARTICLE V of this Agreement
shall be deemed a material breach of this Agreement.
     8.4 Termination for Bankruptcy or Force Majeure
     To the extent permitted by law, either S2 (on behalf of S2 and VeroScience)
or Santarus (with respect to any event described in this Section 8.4 that is
applicable to either S2 or VeroScience) may terminate this Agreement immediately
upon notice to each other party, in the event of either of the following:
     (a) The entry of an order for relief under the United States Bankruptcy
Code (or any corresponding remedy under successor laws) against another party;
the filing of a petition by or against another party under any bankruptcy,
insolvency or similar law (which petition is not dismissed within sixty
(60) days after filing), except Chapter 11 of the United States Bankruptcy Code
or any successor statute that permits a corporation to continue its operation
while protecting it from creditors; the appointment of a receiver for another
party’s business or property; or another party’s making of a general assignment
for the benefit of its creditors; or
     (b) Any Force Majeure Event affecting another party beyond such other
party’s control which lasts for a period of at least six (6) months and which is
of sufficient intensity to interrupt or prevent the carrying out of such other
party’s material obligations under this Agreement during such period.
     (c) Notwithstanding the occurrence of any of the events specified in
subsection (a) of this Section 8.4, the parties acknowledge and agree that, to
the extent Section 365(n) of the United States Bankruptcy Code applies to this
Agreement, the non-insolvent party(ies) may elect to retain and exercise the
rights granted to it hereunder with respect to the intellectual property owned
or controlled by the insolvent party.

31



--------------------------------------------------------------------------------



 



     For clarity, neither S2 nor VeroScience may terminate this Agreement
pursuant to this Section 8.4 with respect to any event described in this
Section 8.4 that is applicable to either VeroScience or S2.
     8.5 Effect of Termination
     (a) No additional payment obligations arising under Article VII hereof
shall accrue after the date of expiration or termination of this Agreement
except as set forth in Section 7.1(f), 7.2 and Section 8.5(c)(iv); provided,
however, that expiration or termination of this Agreement shall not relieve any
party of any obligations accruing prior to such expiration or termination.
Certain provisions of this Agreement by their terms continue after the
expiration or termination of this Agreement, including Sections 2.4(a), 5.5,
5.6, 5.8, 7.1(f), 7.2, 7.3, 7.4, this Section 8.5, 14.1, Articles XI, XII, XIII
and XV and solely with respect to the reports required for the Final Agreement
Quarter or the final Agreement Month, as the case may be, Sections 4.6(b) and
4.6(c). In addition, any other provisions required to interpret and enforce the
parties’ rights and obligations under this Agreement shall also survive, but
only to the extent required for the full observation and performance of this
Agreement.
     (b) Expiration or termination of this Agreement shall be without prejudice
to (i) any remedies which any party may then or thereafter have hereunder or at
law or in equity; and (ii) a party’s right to receive any payment accrued under
the Agreement prior to the termination date but which became payable thereafter;
and (iii) any party’s right to obtain performance of any obligations provided
for in this Agreement which survive expiration or termination by their terms or
by a fair interpretation of this Agreement. Except as expressly set forth
herein, the rights to terminate as set forth herein shall be in addition to all
other rights and remedies available under this Agreement, at law, or in equity
or otherwise.
     (c) Upon the expiration or termination of this Agreement pursuant to this
Article VIII:
               (i) All rights and licenses granted to Santarus by S2 and
VeroScience under this Agreement shall terminate.
               (ii) Each party shall promptly transfer and return to the
applicable party all Proprietary Information of such party (provided that each
party may keep one copy of such Proprietary Information for the sole purpose of
enforcing its rights under this Agreement).
               (iii) S2 may, but is not obligated to, purchase from Santarus, at
Santarus’ cost (as determined pursuant to this Agreement) all remaining Samples
and Promotional Materials; provided, however, that S2 shall be obligated to
purchase such Samples from Santarus at cost in the event that this Agreement is
terminated by Santarus pursuant to Sections 8.2(c)(i) or 8.3.
               (iv) Santarus shall have the right to sell its existing inventory
of trade Product for a period of six (6) months following the effective date of
termination subject to the payment obligations of Article VII. S2 may, but is
not obligated to, purchase from Santarus, at

32



--------------------------------------------------------------------------------



 



Santarus’ cost, all remaining trade Product; provided, however, that S2 shall be
obligated to purchase such trade Product from Santarus at cost in the event that
this Agreement is terminated by Santarus pursuant to Sections 8.2(c)(i) or 8.3.
               (v) Santarus shall take reasonable actions to transfer to S2 the
contents and maintenance of the Websites.
               (vi) Santarus shall reasonably cooperate with S2 to facilitate
orderly transition of Manufacturing and Commercialization of the Product,
including by assigning or otherwise transferring (to the extent permissible) to
S2 Santarus’ rights and obligations under Third Party contracts exclusively
related to such Manufacturing or Commercialization (including the Patheon
Agreement and the Supplemental Patheon Agreements), as reasonably requested by
S2. Subject to the terms and conditions of this Agreement, Santarus shall remain
responsible for all liabilities and obligations accrued, other than for Product
delivered to S2 following the Term in accordance herewith, under such Third
Party agreements prior to the effective date of such expiration or termination.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
     9.1 Representations and Warranties of S2
     S2 hereby represents and warrants to Santarus and VeroScience as of the
date hereof as follows:
     (a) Organization. S2 (i) is a corporation duly organized, validly existing
and in good standing under the laws of the state of Tennessee, and (ii) has all
necessary corporate power and corporate authority to own its properties and to
conduct its business, as currently conducted.
     (b) Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are within the corporate
power of S2, have been duly authorized by all necessary corporate proceedings of
S2, and this Agreement has been duly executed and delivered by S2.
     (c) No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not: (i) conflict with
or result in a breach of any provision of S2’s organizational documents;
(ii) result in a material breach of any material agreement to which S2 is party;
(iii) result in a violation of any Order to which S2 is subject; (iv) require S2
to obtain any material approval or consent from any Governmental Authority or
Third Party other than those consents and approvals which have been obtained on
or prior to the date hereof; or (v) violate any Legal Requirement applicable to
S2 in any material respect.
     (d) Enforceability. This Agreement constitutes the valid and binding
obligation of S2, enforceable against S2 in accordance with its terms, subject
to bankruptcy, reorganization, insolvency and other similar laws affecting the
enforcement of creditors’ rights in general and to

33



--------------------------------------------------------------------------------



 



general principles of equity (regardless of whether considered in a proceeding
in equity or an action at law).
     (e) Broker. S2 has not employed any broker, finder, or agent with respect
to this Agreement or the transactions contemplated hereby.
     (f) Intellectual Property. Cycloset as described in NDA No. 20,866 is
covered by the patents listed in the FDA’s Orange Book as of the Effective Date
(the “Listed Patents”) and, to S2’s knowledge, such Listed Patents are valid and
enforceable, all maintenance fees have been paid for the Listed Patents, and
neither the Manufacture nor Commercialization in the Territory in accordance
with this Agreement will infringe any patents, trademarks or other intellectual
property rights of any Third Party. S2 has the right, power and authority to
grant the licenses granted by it hereunder. S2 (i) has not received any written
claim or demand from any Third Party alleging that any infringement, violation
or misappropriation of such Third Party’s intellectual property rights has
occurred as a result of the manufacture, use, offer for sale, sale or
importation of the Product in the Territory; (ii) is not aware of any actual,
alleged or threatened infringement, violation or misappropriation by a Third
Party of any S2 intellectual property rights covering the Product or its uses;
and (iii) has not received any written claim or demand from any Third Party
alleging invalidity or unenforceability of any patents or patent applications
owned or licensed by S2 covering the Product or its uses. To S2’s knowledge, the
VeroScience IP licensed under Section 2.1(a) constitutes all of the intellectual
property rights that are necessary for Santarus to make, have made, use, have
used, offer to sell, sell, have sold, import, have imported and to otherwise
Manufacture and Commercialize Cycloset as described in NDA No. 20,866 under the
Product Trademarks in the Field in the Territory.
     (g) Litigation. There is no litigation, arbitration proceeding,
governmental investigation, action or claim of any kind, pending or, to S2’s
knowledge, threatened, by or against S2 or its Affiliates, or, to S2’s
knowledge, Patheon or its Affiliates relating to the Product or which would
reasonably be expected to materially affect S2’s ability to perform its
obligations hereunder.
     (h) Documentation. S2 has made available to Santarus copies of all material
clinical data and reports, medical information, competitive information,
marketing research, agreements and other documentation related to the Product in
S2’s possession that have been requested by Santarus in the course of Santarus’
due diligence investigation of the Product.
     (i) Financial Statements. Prior to the Effective Date, S2 has delivered to
Santarus its unaudited income statement, balance sheet, and statement of cash
flows for the year ended December 31, 2009 and its unaudited income statement,
balance sheet, and statement of cash flows at June 30, 2010 and for the six
(6) months then ended (the “S2 Financials”). The S2 Financials are complete and
correct in all material respects, have been prepared in accordance with
generally accepted accounting principles consistent with methods used in prior
periods, and present fairly the financial condition and operating results of S2
as of the dates and for the periods indicated, subject to normal year-end audit
adjustments and except that the S2 Financials may not contain all footnotes as
would be required by generally accepted accounting principles.

34



--------------------------------------------------------------------------------



 



Except as disclosed in the S2 Financials, S2 does not have any material
liability, direct or contingent, and is not a guarantor or indemnitor of any
indebtedness of any other person or entity. S2 maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with generally accepted accounting principles.
     (j) Generic Drug Act. Pursuant to the Generic Drug Enforcement Act of 1992,
21 U.S.C. § 335a, as may be amended or supplemented (the “Generic Drug Act”),
               (i) none of S2 or its Affiliates, or any Person under its
direction or control, is currently debarred by the FDA under the Generic Drug
Act;
               (ii) none of S2 or its Affiliates, or any Person under its
direction or control is currently using or will use in any capacity in
connection with the Product any Person that is debarred by FDA under the Generic
Drug Act; and
               (iii) there have been no convictions of S2 or its Affiliates, or
any Person under its direction or control for any of the types of crimes set
forth in the Generic Drug Act within the five (5) years prior to the Effective
Date.
     (k) Legal Requirements. None of S2 or its Affiliates, or any Person under
its direction or control is currently excluded from a federal or state health
care program under Sections 1128 or 1156 of the Social Security Act, 42 U.S.C.
§§ 1320a-7, 1320c-5 as may be amended or supplemented. None of S2 or its
Affiliates, or any Person under its direction or control is otherwise currently
excluded from contracting with the federal government. None of S2 or its
Affiliates, or any Person under its direction or control is otherwise currently
excluded, suspended, or debarred from any federal or state health care program.
S2 shall promptly notify Santarus and VeroScience if, at any time during the
Term, S2 or its Affiliates, or any Person under its direction or control is
convicted of an offense that would subject it or Santarus or S2 to exclusion,
suspension, or debarment from any federal or state health care program. The
manufacture, use, offer for sale, sale and importation of the Product in the
Territory has been in material compliance with all Legal Requirements.
     (l) NDA. To S2’s knowledge, the data regarding the efficacy and safety of
the Product contained in the NDA and other regulatory filings submitted to the
FDA in support of marketing approval of the Product are complete and accurate in
all material respects.
     (m) Patheon Agreement. S2 has provided to Santarus true, complete and
correct copies of the Patheon Agreement and those certain Capital Expenditure
and Equipment Agreement, dated as of May 26, 2010, between S2 and Patheon, and
Quality Agreement, dated as of May 26, 2010, between S2 and Patheon, each as
amended from time to time (collectively, the “Supplemental Patheon Agreements”).
The Patheon Agreement and the Supplemental Patheon Agreements are the only
agreements existing as of the Effective Date by which S2 has contracted for
supply of the Product in the Territory or otherwise established logistics for
the distribution of the Product in the Territory. S2 is not in material breach
of the Patheon Agreement or the Supplemental Patheon Agreements and has not
submitted to Patheon any

35



--------------------------------------------------------------------------------



 



notice (written or oral) to the effect that Patheon is in breach of the Patheon
Agreement or the Supplemental Patheon Agreements. S2 has not received from
Patheon any notice (written or oral) to the effect that S2 is in breach of the
Patheon Agreement or the Supplemental Patheon Agreements. Each of the Patheon
Agreement and the Supplemental Patheon Agreements is legal, valid, binding,
enforceable and in full force and effect (except as enforcement may be affected
by bankruptcy, insolvency or other similar laws and by general principles of
equity).
     (n) Upstream Agreements. S2 has provided to Santarus true, complete and
correct copies of each Upstream Agreement. Schedule 1.87 sets forth all written
and oral arrangements or agreements pursuant to which S2 or, to S2’s knowledge,
VeroScience, either acquired rights to the Product or is required to make
payments to a Third Party in connection with the Product. S2 is not in breach of
any Upstream Agreement and has not submitted to the counterparty to any such
Upstream Agreement any notice (written or oral) to the effect that such
counterparty is in breach of such Upstream Agreement. S2 has not received from
the counterparty to any Upstream Agreement any notice (written or oral) to the
effect that S2 is in breach of such Upstream Agreement. Each of the Upstream
Agreements is legal, valid, binding, enforceable and in full force and effect
(except as enforcement may be affected by bankruptcy, insolvency or other
similar laws and by general principles of equity).
     (o) Security Interests. Citizens Bank, a Tennessee corporation, and [***]
are the only parties holding a security interest in the S2/Vero Agreement and
this Agreement, and Citizens Bank is the only party that has filed, or has on
record, a financing statement under the UCC (or similar statement or instrument
of registration under the law of any relevant jurisdiction) covering the S2/Vero
Agreement and this Agreement.
     (p) Other Arrangements. This Agreement, together with the schedules and
exhibits hereto, contain all of the terms agreed to by S2 and Santarus regarding
the subject matter hereof and there are no other agreements or arrangements
between S2 and Santarus except as provided herein.
     9.2 Representations and Warranties of VeroScience
     VeroScience hereby represents and warrants to Santarus and S2 as of the
date hereof as follows:
     (a) Organization. VeroScience (i) is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
Delaware, and (ii) has all necessary power and authority to own its properties
and to conduct its business, as currently conducted.
     (b) Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are within the power of
VeroScience, have been duly authorized by all necessary proceedings of
VeroScience, and this Agreement has been duly executed and delivered by
VeroScience.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

36



--------------------------------------------------------------------------------



 



     (c) No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not: (i) conflict with
or result in a breach of any provision of VeroScience’s organizational
documents; (ii) result in a material breach of any material agreement relating
to the Product to which VeroScience is party; (iii) result in a violation of any
Order to which VeroScience is subject; (iv) require VeroScience to obtain any
material approval or consent from any Governmental Authority or Third Party
other than those consents and approvals which have been obtained on or prior to
the date hereof; or (v) violate any Legal Requirement applicable to VeroScience
in any material respect.
     (d) Enforceability. This Agreement constitutes the valid and binding
obligation of VeroScience, enforceable against VeroScience in accordance with
its terms, subject to bankruptcy, reorganization, insolvency and other similar
laws affecting the enforcement of creditors’ rights in general and to general
principles of equity (regardless of whether considered in a proceeding in equity
or an action at law).
     (e) Broker. VeroScience has not employed any broker, finder, or agent with
respect to this Agreement or the transactions contemplated hereby.
     (f) Intellectual Property. Cycloset as described in NDA No. 20,866 is
covered by the Listed Patents and to VeroScience’s knowledge, the Listed Patents
are valid and enforceable. All maintenance fees have been paid for the Listed
Patents. Except for U.S. Patent Number 5,679,685 with respect to which
VeroScience holds joint ownership with a Third Party, VeroScience owns or
Controls the entire right, title and interest in and to the Listed Patents to
the extent related to Cycloset as described in NDA No. 20,866, subject to the
S2/Vero Agreement and the Upstream Agreements. To VeroScience’s knowledge,
neither the Manufacture or Commercialization in the Territory in accordance with
this Agreement will infringe any patents, trademarks or other intellectual
property rights of any Third Party. VeroScience has the right, power and
authority to grant the licenses granted by it under the S2/Vero
Agreement.VeroScience (i) has not received any written claim or demand from any
Third Party alleging that any infringement, violation or misappropriation of
such Third Party’s intellectual property rights has occurred as a result of the
manufacture, use, offer for sale, sale or importation of the Product in the
Territory; (ii) is not aware of any actual, alleged or threatened infringement,
violation or misappropriation by a Third Party of any VeroScience intellectual
property rights covering the Product or its uses; and (iii) has not received any
written claim or demand from any Third Party alleging invalidity or
unenforceability of any patents or patent applications owned or licensed by
VeroScience covering the Product or its uses. To VeroScience’s knowledge, the
VeroScience IP licensed under Section 2.1(a) constitutes all of the intellectual
property rights that are necessary for Santarus to make, have made, use, have
used, offer to sell, sell, have sold, import, have imported and to otherwise
Manufacture and Commercialize Cycloset as described in NDA No. 20,866 under the
Product Trademarks in the Field in the Territory.
     (g) Litigation. There is no litigation, arbitration proceeding,
governmental investigation, action or claim of any kind, pending or, to the
knowledge of VeroScience, threatened, by or against VeroScience or its
Affiliates or Patheon or its Affiliates relating to the

37



--------------------------------------------------------------------------------



 



Product or which would reasonably be expected to materially affect VeroScience’s
or S2’s ability to perform its obligations hereunder.
     (h) Documentation. VeroScience has made available to Santarus copies of
substantially all material clinical data and reports, medical information,
competitive information, marketing research, agreements and other documentation
related to the Product in VeroScience’s possession that have been requested by
Santarus in the course of Santarus’ due diligence investigation of the Product.
     (i) Financial Statements. Prior to the Effective Date, VeroScience has
delivered to Santarus its unaudited income statement, balance sheet, and
statement of cash flows for the year ended December 31, 2009 and its unaudited
income statement, balance sheet, and statement of cash flows at August 16, 2010
and for the calendar year to date period then ended (the “VeroScience
Financials”). The VeroScience Financials are complete and correct in all
material respects, have been prepared in accordance with generally accepted
accounting principles consistent with methods used in prior periods, and present
fairly the financial condition and operating results of VeroScience as of the
dates and for the periods indicated, subject to normal year-end audit
adjustments and [***]. [***] VeroScience maintains and will continue to maintain
a standard system of accounting established and administered in accordance with
generally accepted accounting principles.
     (j) Generic Drug Act. Pursuant to the Generic Drug Act,
               (i) none of VeroScience or its Affiliates, or any Person under
its direction or control is currently debarred by the FDA under the Generic Drug
Act;
               (ii) none of VeroScience or its Affiliates, or any Person under
its direction or control is currently using in any capacity in connection with
the Product any Person that is debarred by FDA under the Generic Drug Act; and
               (iii) there have been no convictions of VeroScience or its
Affiliates, or any Person under its direction or control for any of the types of
crimes set forth in the Generic Drug Act within the five years prior to the
Effective Date.
     (k) Legal Requirements. None of VeroScience or its Affiliates, or any
Person under its direction or control is currently excluded from a federal or
state health care program under Sections 1128 or 1156 of the Social Security
Act, 42 U.S.C. §§ 1320a-7, 1320c-5 as may be amended or supplemented. None of
VeroScience or its Affiliates, or any Person under its direction or control is
otherwise currently excluded from contracting with the federal government. None
of VeroScience or its Affiliates, or any Person under its direction or control
is otherwise currently excluded, suspended, or debarred from any federal or
state health care program. VeroScience shall promptly notify Santarus and S2 if,
at any time during the Term, VeroScience or its Affiliates, or any Person under
its direction or control is convicted of an offense that would subject it or
Santarus or S2 to exclusion, suspension, or debarment from any federal or state
health care program. To VeroScience’s knowledge, the manufacture, use, offer
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

38



--------------------------------------------------------------------------------



 



for sale, sale and importation of the Product in the Territory has been in
material compliance with all Legal Requirements.
     (l) NDA Acquisition. VeroScience has not committed fraud in relation to the
filing or acquisition of the NDA or used unfair methods of competition in
connection with such filing or acquisition, including, in either case, in
connection with any data supplied by VeroScience to the FDA. The parties
acknowledge that a breach of this representation is a material failure of a
material obligation and is not subject to cure. The data regarding the efficacy
and safety of the Product contained in the NDA and other regulatory filings
submitted to the FDA in support of marketing approval of the Product are
complete and accurate in all material respects.
     (m) Upstream Agreements. VeroScience has provided to Santarus true,
complete and correct copies of each Upstream Agreement to which VeroScience is a
party. Schedule 1.87 sets forth all written and oral arrangements or agreements
pursuant to which VeroScience or, to VeroScience’s knowledge, S2, either
acquired rights to the Product or is required to make payments to a Third Party
in connection with the Product. VeroScience is not in breach of any Upstream
Agreement and has not submitted to the counterparty to any such Upstream
Agreement any notice (written or oral) to the effect that such counterparty is
in breach of such Upstream Agreement. VeroScience has not received from the
counterparty to any Upstream Agreement any notice (written or oral) to the
effect that VeroScience is in breach of such Upstream Agreement. Each of the
Upstream Agreements is legal, valid, binding, enforceable and in full force and
effect (except as enforcement may be affected by bankruptcy, insolvency or other
similar laws and by general principles of equity).
     (n) Other Arrangements. This Agreement, together with the schedules and
exhibits hereto, contains all of the terms agreed to by VeroScience and Santarus
regarding the subject matter hereof and there are no other agreements or
arrangements between VeroScience and Santarus except as provided herein.
     9.3 Representations and Warranties of Santarus
     Santarus hereby represents and warrants to S2 and VeroScience as of the
date hereof as follows:
     (a) Organization. Santarus (i) is a corporation duly organized, validly
existing and in good standing under the laws of the state of Delaware, and
(ii) has all necessary corporate power and corporate authority to own its
properties and to conduct its business, as currently conducted.
     (b) Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are within the corporate
power of Santarus, have been duly authorized by all necessary corporate
proceedings of Santarus, and this Agreement has been duly executed and delivered
by Santarus.
     (c) No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not: (i) conflict with
or result in a breach of any provision of Santarus’ organizational documents;
(ii) result in a material breach of

39



--------------------------------------------------------------------------------



 



any material agreement to which Santarus is party; (iii) result in a violation
of any Order to which Santarus is subject; (iv) require Santarus to obtain any
material approval or consent from any Governmental Authority or Third Party
other than those consents and approvals which have been obtained prior to the
date hereof; or (v) violate any Legal Requirement applicable to Santarus in any
material respect.
     (d) Enforceability. This Agreement constitutes the valid and binding
obligation of Santarus, enforceable against Santarus in accordance with its
terms, subject to bankruptcy reorganization, insolvency and other similar laws
affecting the enforcement of creditors’ rights in general and to general
principles of equity (regardless of whether considered in a proceeding in equity
or an action at law).
     (e) Broker. Santarus has not employed any broker or finder with respect to
this Agreement or the transactions contemplated hereby.
     (f) Santarus Trademarks. The use of the Santarus Trademarks to Promote and
sell Product in the Territory in accordance with this Agreement will not
infringe any trademarks or other intellectual property rights of any Third
Party.
     (g) Litigation. There is no litigation, arbitration proceeding,
governmental investigation, action or claim of any kind, pending or, to the
knowledge of Santarus, threatened, by or against Santarus or any of its
Affiliates relating to the Product or which would reasonably be expected to
materially affect Santarus’ ability to perform its obligations hereunder.
     (h) Generic Drug Act. Pursuant to the Generic Drug Act,
               (i) none of Santarus or its Affiliates, or any Person under its
direction or control is currently debarred by the FDA under the Generic Drug
Act;
               (ii) none of Santarus or its Affiliates, or any Person under its
direction or control is currently using in any capacity in connection with the
Product any Person that is debarred by FDA under the Generic Drug Act; and
               (iii) there have been no convictions of Santarus or its
Affiliates, or any Person under its direction or control for any of the types of
crimes set forth in the Generic Drug Act within the five years prior to the
Effective Date.
     (i) Legal Requirements. None of Santarus or its Affiliates, or any Person
under its direction or control is currently excluded from a federal or state
health care program under Sections 1128 or 1156 of the Social Security Act, 42
U.S.C. §§ 1320a-7, 1320c-5 as may be amended or supplemented. None of Santarus
or its Affiliates, or any Person under its direction or control is otherwise
currently excluded from contracting with the federal government. None of
Santarus or its Affiliates, or any Person under its direction or control is
otherwise currently excluded, suspended, or debarred from any federal or state
health care program. Santarus shall promptly notify S2 and VeroScience if, at
any time during the Term, Santarus or its Affiliates, or any Person under its
direction or control is convicted of an offense that would subject it or S2 or

40



--------------------------------------------------------------------------------



 



VeroScience to exclusion, suspension, or debarment from any federal or state
health care program.
     (j) Other Arrangements. This Agreement, together with the schedules and
exhibits hereto, contain all of the terms agreed to by Santarus, on the one
hand, and either of S2 or VeroScience, on the other hand, regarding the subject
matter hereof and there are no other agreements or arrangements between
Santarus, on the one hand, and either of S2 or VeroScience, on the other hand,
except as provided herein.
ARTICLE X
INTELLECTUAL PROPERTY MATTERS
     10.1 Intellectual Property Prosecution and Maintenance
     VeroScience shall prosecute and maintain the intellectual property in the
Territory related to the Product and necessary to Manufacture and Commercialize
in the Territory pursuant to this Agreement, including the VeroScience Patents,
the Listed Patents and the Product Trademarks. VeroScience shall make available
to Santarus (or its designated counsel) copies of patent application files and
shall make available to Santarus (or its designated counsel) all office actions
relating to any patent applications wherein at least one (1) claim is directed
to the Product in those patent applications, and copies of material
correspondence with the U.S. Patent and Trademark Office relating to such patent
applications to the extent they relate to the Product or its use. Santarus shall
have the right to comment upon the prosecution of such patent applications.
VeroScience shall, in good faith, consider such comments of Santarus. In
addition, VeroScience shall keep Santarus reasonably informed regarding material
developments relating to the prosecution, maintenance or enforcement of
VeroScience’s intellectual property rights related to the Product outside the
Territory that could reasonably be expected to have a material impact on
VeroScience’s intellectual property rights related to the Product in the
Territory. For the avoidance of doubt, VeroScience and S2 shall remain
responsible for all expenses relating to the preparation, filing, prosecution
and maintenance of the intellectual property in the Territory related to the
Product and necessary to Manufacture and Commercialize in the Territory pursuant
to this Agreement, including the VeroScience Patents, the Listed Patents, the
Product Trademarks and any copyrights associated with the Promotional Materials.
In the event that VeroScience notifies Santarus that it no longer wishes to
prosecute or maintain the intellectual property in the Territory related to the
Product and necessary to Manufacture and Commercialize in the Territory pursuant
to this Agreement, VeroScience shall promptly notify Santarus in writing
sufficiently in advance to any relevant deadline so that Santarus may, at its
discretion, assume the responsibility for the prosecution or maintenance of such
intellectual property in its own name and at its sole expense. In the event that
Santarus also decides not to continue the prosecution or maintenance of such
intellectual property, Santarus shall promptly notify S2 in writing sufficiently
in advance to any relevant deadline so that S2 may, at its discretion, assume
the responsibility for the prosecution or maintenance of such intellectual
property in its own name and at its sole expense.

41



--------------------------------------------------------------------------------



 



     10.2 Third Party Competition
     In recognition of Santarus’ agreement to exclusively Commercialize in the
Territory, in accordance with the terms and conditions of this Agreement, and
subject to Section 2.1(b), S2 and VeroScience each agree that if S2, VeroScience
or any Affiliate thereof grants to any Affiliate or Third Party a license,
covenant not to sue, right of reference, right of supply, other intellectual
property right or other settlement related to the manufacture, use, offer for
sale, sale, importation, marketing or promotion of the Product in the Territory,
including any authorized generic version of the Product covered by the NDA in
the Territory, but excluding the licenses under the S2/Vero Agreement as of the
Effective Date, this Agreement and any license granted in connection with the
manufacture of the Product in the Territory for Development or for
Commercialization outside the Territory, then S2 or VeroScience, as applicable,
shall obtain Santarus’ consent in advance of the grant of any such license,
covenant not to sue, right of reference, right of supply, other intellectual
property right or other settlement, and as part of such consent the parties
shall negotiate in good faith financial adjustments to this Agreement adequate
to compensate Santarus for any lost market share attributable to sales of the
Product in the Territory by or on behalf of such Third Party or Affiliate,
taking into account the consideration received by S2, VeroScience or any
Affiliate thereof for the grant of such rights or other settlement.
     10.3 Enforcement or Defense of Patent Rights
     (a) If any party shall learn that any Third Party violates the intellectual
property rights owned or Controlled by any party in the Product and/or the
Product Trademarks in the Territory, or that a Third Party has initiated an
action (or any counterclaim or defense asserted in any other action) in the
Territory alleging invalidity or unenforceability of any VeroScience Patents,
then the party becoming so informed shall promptly, but in all events within
[***] ([***]) days thereof, notify the other parties to this Agreement of such
information. In the event VeroScience receives a notice under Paragraph IV of
the U.S. Federal Drug Price Competition and Patent Term Restoration Act of 1984,
as amended, also known as the Hatch-Waxman Act, with respect to the Product,
VeroScience shall provide Santarus and S2 with written notice of such
Paragraph IV notice within [***] ([***]) business days (each, a “Paragraph IV
Notice”).
     (b) If warranted in the opinion of Santarus, after consultation with S2 and
VeroScience, Santarus shall take such legal action (“Enforcement Action”) as is
advisable in Santarus’ reasonable opinion to restrain infringement of such
patent rights related to the Product or the Product Trademarks, or to defend any
Third Party action alleging invalidity or unenforceability in the Territory. S2
shall cooperate fully with, and as reasonably requested by, Santarus in any
Enforcement Action, and Santarus shall reimburse S2 for its out-of-pocket
expenses incurred in providing such cooperation. S2 may be represented by
counsel of its own selection at its own expense in any Enforcement Action. If
(i) Santarus elects in writing not to bring an Enforcement Action with respect
to the Product in the Territory, (ii) within [***] ([***]) days following a
written request by S2 or VeroScience to do so Santarus fails to bring an
Enforcement Action (provided that in the case of a Paragraph IV Notice, Santarus
shall confirm in writing its election to bring such Enforcement Action no later
than [***] ([***]) days following receipt of the Paragraph IV Notice), or
(iii) S2 otherwise fails to bring an Enforcement
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

42



--------------------------------------------------------------------------------



 



Action or take other reasonable action to protect the patent rights related to
the Product or the Product Trademarks in the Territory from such infringement,
then, VeroScience shall have the first right, at its sole discretion, to
institute an Enforcement Action in its own name using counsel of its choice, at
its own expense, and with the right to control the course of such Enforcement
Action (and Santarus and S2 shall provide all reasonable assistance, other than
financial, to VeroScience for such Enforcement Action, at VeroScience’s expense,
including joining such Enforcement Action if necessary to maintain the
Enforcement Action, and Santarus and S2 shall have the right to join and
participate in the Enforcement Action whether or not such joinder is requested
by VeroScience). If VeroScience elects in writing not to exercise such right, or
within [***] ([***]) days following a written request by S2 to do so VeroScience
fails to bring or defend an Enforcement Action, then, in compliance with the
in-license agreement with respect to applicable Product patent rights licensed
from a Third Party, if any, S2 shall have the right, at its sole discretion, to
institute an Enforcement Action in its own name using counsel of its choice, at
its own expense, and with the right to control the course of such Enforcement
Action (and VeroScience and Santarus shall provide all reasonable assistance,
other than financial, to S2 for such Enforcement Action, at S2’s expense,
including joining such Enforcement Action if necessary to maintain the
Enforcement Action, and VeroScience and Santarus shall have the right to join
and participate in the Enforcement Action whether or not such joinder is
requested by S2); provided, however, that S2 shall obtain VeroScience’s and
Santarus’ consent (not to be unreasonably withheld) in advance of the grant of
any license, covenant not to sue, right of reference, right of supply, other
intellectual property right or other settlement in any Enforcement Action. In
each Enforcement Action, each party shall have the right to fund a portion of
the Enforcement Action. Any recovery received as a result of any Enforcement
Action shall be used first to reimburse the parties for their out-of-pocket
costs and expenses (including attorneys’ and professional fees) incurred in
connection with such Enforcement Action (and not previously reimbursed). If such
recovery is insufficient to cover all such costs and expenses of each party, it
shall be shared in proportion to the total of such costs and expenses incurred
by each party. Any amounts remaining thereafter, to the extent relating to the
Product in the Territory or an Included Additional Product in the Territory,
shall be shared by the parties [***]. For clarity, S2 and VeroScience shall be
responsible to make any payments required to Third Party Rights Holders out of
their share; provided, that neither S2 nor VeroScience shall be obligated to pay
Third Party Rights Holders more than the amounts such parties receive in
connection with such Enforcement Action.
     10.4 Infringement Claims
     (a) If any party shall learn of a claim or assertion that the manufacture,
use or sale of the Product in the Territory infringes or otherwise violates the
intellectual property rights of any Third Party, then the party becoming so
informed shall promptly, but in all events within [***] ([***]) days thereof,
notify the other parties to this Agreement of the claim or assertion.
     (b) If warranted in the opinion of Santarus, after consultation with S2 and
VeroScience, Santarus shall take such legal action as is advisable in Santarus’
reasonable opinion to defend such infringement claims in the Territory. S2 shall
cooperate fully with, and as reasonably requested by, Santarus in any such
defense, and Santarus shall reimburse S2 for its
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

43



--------------------------------------------------------------------------------



 



out-of-pocket expenses incurred in providing such cooperation. S2 may be
represented by counsel of its own selection at its own expense in any
Enforcement Action. If (i) Santarus elects in writing not to defend any
infringement claim with respect to the Product in the Territory, (ii) within
[***] ([***]) days following a written request by S2 or VeroScience to do so
Santarus fails to defend such a claim, or (iii) Santarus otherwise fails to
defend an infringement claim or take other reasonable action to protect the
parties’ rights related to the Product, or to abate such infringement, then,
VeroScience shall have the first right, at its sole discretion, to defend such
infringement claim in its own name using counsel of its choice, at its own
expense, and with the right to control the course of such defense (and Santarus
and S2 shall provide all reasonable assistance, other than financial, to
VeroScience for such defense, at VeroScience’s expense, and Santarus and S2
shall have the right to join and participate in the defense of such infringement
claim whether or not such joinder is requested by VeroScience). If VeroScience
elects in writing not to exercise such right, or within [***] ([***]) days
following a written request by S2 to do so VeroScience fails to defend an
infringement claim, then, in compliance with the in-license agreement with
respect to applicable Product patent rights licensed from a Third Party, if any,
S2 shall have the right, at its sole discretion, to defend an infringement claim
in its own name using counsel of its choice, at its own expense, and with the
right to control the course of such defense (and VeroScience and Santarus shall
provide all reasonable assistance, other than financial, to S2 for such defense,
at S2’s expense, and VeroScience and Santarus shall have the right to join and
participate in the defense of such infringement claim whether or not such
joinder is requested by S2); provided, however, that S2 shall obtain
VeroScience’s and Santarus’ consent (not to be unreasonably withheld) in advance
of the grant of any license, covenant not to sue, right of reference, right of
supply, other intellectual property right or other settlement in any such
infringement claim defense. In each infringement claim defense, each party shall
have the right to fund a portion of the defense. Any recovery received as a
result of any defense shall be used first to reimburse the parties for their
out-of-pocket costs and expenses (including attorneys’ and professional fees)
incurred in connection with such defense (and not previously reimbursed). If
such recovery is insufficient to cover all such costs and expenses of each
party, it shall be shared in proportion to the total of such costs and expenses
incurred by each party. Any amounts remaining thereafter, to the extent relating
to the Product in the Territory or an Included Additional Product in the
Territory, shall be shared by the parties [***]. For clarity, S2 and VeroScience
shall be responsible to make any payments required to Third Party Rights Holders
out of their share; provided, that neither S2 nor VeroScience shall be obligated
to pay Third Party Rights Holders more than the amounts such parties receive in
connection with such Enforcement Action.
ARTICLE XI
INDEMNIFICATION; LIMITS ON LIABILITY
     11.1 Indemnification
     (a) Each party will defend, at its own expense, indemnify and hold harmless
each other party and its Affiliates, and their respective directors, officers,
employees, agents and other representatives, from and against any and all
damages, liabilities, losses, costs, and expenses, including reasonable
attorneys’ fees, arising out of any Third Party claim, suit or proceeding
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

44



--------------------------------------------------------------------------------



 



brought against such other party or its Affiliates, and their respective
directors, officers, employees, agents and other representatives, to the extent
such claim, suit, or proceeding is based upon a claim arising out of or relating
to (i) any breach or violation of, or failure to perform, any covenant or
agreement made by such indemnifying party in this Agreement, unless waived in
writing by the indemnified party; (ii) any breach of the representations or
warranties made by such indemnifying party in this Agreement; or (iii) the
negligence or willful misconduct of the indemnifying party, except (under any of
(i) or (ii)) to the extent arising out of the breach, violation, failure,
negligence or willful misconduct of the indemnified party.
     (b) In addition, each of S2 and VeroScience, severally, but not jointly,
will defend, at their own expense, indemnify and hold harmless Santarus and its
Affiliates, and their respective directors, officers, employees, agents and
other representatives, from and against any and all damages, liabilities,
losses, costs, and expenses, including reasonable attorneys’ fees, arising out
of any Third Party claim, suit or proceeding brought against Santarus or its
Affiliates, or their respective directors, officers, employees, agents and other
representatives, to the extent such claim, suit, or proceeding is based upon a
claim arising out of or relating to (u) Development, (v) any claim by (i) [***];
(w) Commercialization by S2, VeroScience or any Third Party prior to the
Promotion Commencement Date or thereafter pursuant to Section 2.1(b); (x) any
agreement related to the VeroScience Patents to which S2 or VeroScience are
party, including the Upstream Agreements; or (y) any claim made by any Person
that the Manufacture, Commercialization or other use or sale of the Product, as
it exists on the Effective Date, in the Territory infringes or misappropriates
the patent, trademark, or other intellectual property rights of such Person; or
(z) any Product liability claim made by any person with respect to the Product
(other than such claims which are described in Section 11.1). The indemnified
party agrees that it shall promptly notify the indemnifying party in writing of
any such claim or action and give the indemnifying party full information and
assistance in connection therewith. The indemnifying party shall have the sole
right to control the defense and the sole right to settle or compromise any such
claim or action, except that the prior written consent of the indemnified party
shall be required in connection with any settlement or compromise which could
(i) place any obligation on or require any action of such indemnified party;
(ii) admit or imply any liability or wrongdoing of such indemnified party; or
(iii) adversely affect the goodwill or public image of such indemnified party.
Notwithstanding the foregoing, the indemnified party may participate therein
through counsel of its choice, but the cost of such counsel shall be borne
solely by the indemnified party. The provisions of this Section 11.1 shall
survive termination of this Agreement for the applicable statute of limitations
(except as to claims as to which a party has notified the others in writing
prior to the expiration of the applicable statute of limitations, in which
event, the indemnifying party’s obligations under this Section 11.1 shall
survive with respect to any such claim until its resolution pursuant to the
terms of this Article XI). In the event that S2 or VeroScience, as the case may
be, possesses insufficient funds to indemnify Santarus pursuant to this
Section 11.1(b) for any Third Party claim, suit or proceeding that has been
finally determined or settled through arbitration or by a court of competent
jurisdiction, Santarus shall have the right to offset all damages, liabilities,
losses, costs, and expenses, including reasonable attorneys’ fees, arising out
of any such Third Party claim, suit or proceeding against the Product Royalty
otherwise payable hereunder.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

45



--------------------------------------------------------------------------------



 



     (c) In addition, Santarus will defend, at its own expense, indemnify and
hold harmless S2 and VeroScience, and their Affiliates, and their respective
directors, officers, employees, agents and other representatives, from and
against any and all damages, liabilities, losses, costs, and expenses, including
reasonable attorneys’ fees, arising out of any Third Party claim, suit or
proceeding brought against S2 or VeroScience, or their Affiliates, or their
respective directors, officers, employees, agents and other representatives, to
the extent such claim, suit, or proceeding is based upon a claim arising out of
or relating to the Manufacturing or Commercialization of the Product by Santarus
or its Affiliates or Third Party contractors in the Territory following the
Effective Date (other than to the extent arising out of claims subject to S2 or
VeroScience indemnification under Sections 11.1(a) or 11.1(b)). The indemnified
party agrees that it shall promptly notify Santarus in writing of any such claim
or action and give Santarus full information and assistance in connection
therewith. Santarus shall have the sole right to control the defense and the
sole right to settle or compromise any such claim or action, except that the
prior written consent of the indemnified party shall be required in connection
with any settlement or compromise which could (i) place any obligation on or
require any action of such indemnified party; (ii) admit or imply any liability
or wrongdoing of such indemnified party; or (iii) adversely affect the goodwill
or public image of such indemnified party. Notwithstanding the foregoing, the
indemnified party may participate therein through counsel of its choice, but the
cost of such counsel shall be borne solely by the indemnified party. The
provisions of this Section 11.1 shall survive termination of this Agreement for
the applicable statute of limitations (except as to claims as to which a party
has notified the others in writing prior to the expiration of the applicable
statute of limitations, in which event, Santarus’s obligations under this
Section 11.1 shall survive with respect to any such claim until its resolution
pursuant to the terms of this Article XI).
     11.2 Consequential Damages
     EXCEPT AS SET FORTH HEREIN, NO PARTY (WHICH FOR THE PURPOSES OF THIS
SECTION 11.2 SHALL INCLUDE THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS) SHALL HAVE ANY LIABILITY TO ANY OTHER PARTY FOR ANY
PUNITIVE DAMAGES, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES
(INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR LOST PROFITS), RELATING TO OR
ARISING FROM THIS AGREEMENT, EVEN IF SUCH DAMAGES MAY HAVE BEEN FORESEEABLE;
PROVIDED THAT SUCH LIMITATION SHALL NOT APPLY IN THE CASE OF A PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 11.1 WITH RESPECT TO SUCH DAMAGES
CLAIMED BY A THIRD PARTY, IN THE CASE OF FRAUD OR WILLFUL MISCONDUCT OR A BREACH
OF THE PROVISIONS OF ARTICLE XII OR SECTION 2.4.

46



--------------------------------------------------------------------------------



 



ARTICLE XII
CONFIDENTIALITY AND PUBLICITY
     12.1 Proprietary Information
     Pursuant to this Agreement, a party receiving Proprietary Information,
directly or indirectly, will treat such Proprietary Information as confidential,
will use such Proprietary Information only for the purposes of this Agreement
and will not disclose, and will take all reasonable precautions to prevent the
disclosure of, such Proprietary Information to (a) any of its officers,
directors, managers, equity holders, investors, potential investors, employees,
agents, representatives, Affiliates, sublicensors, subcontractors or
consultants, except those who reasonably need to know such Proprietary
Information and who are bound by a like obligation of confidentiality or (b) to
any other Third Parties.
     12.2 Disclosures Required by Law
     In the event a party receiving Proprietary Information is required under
applicable Legal Requirements to disclose such Proprietary Information of the
disclosing party to any Governmental Authority to obtain any Regulatory Approval
for the Product, is required to disclose Proprietary Information in connection
with bona fide legal process (including in connection with any bona fide dispute
hereunder) or is required to disclose Proprietary Information under the rules of
the securities exchange upon which its securities are traded, the recipient
party may do so only if it limits disclosure to that purpose after giving the
disclosing party prompt written notice of any instance of such a requirement in
reasonable time for the disclosing party to attempt to object to or to limit
such disclosure. In the event of disclosures required under applicable Legal
Requirements, the recipient party shall cooperate with the disclosing party as
reasonably requested thereby.
     12.3 Publicity
     The parties have agreed upon the form and content of a press release to be
issued by the parties promptly following the execution of this Agreement. Once
such press release or any other written statement is approved for disclosure by
each party, a party may make subsequent public disclosure of the contents of
such statement without the further approval of any other party. Any other
publicity, news release, public comment or other public announcement, whether to
the press, or otherwise, relating to this Agreement, shall first be reviewed and
approved by each party, except no such approval shall be required for such
publicity, news release, public comment or other public announcement which, in
accordance with the advice of legal counsel to the party making such disclosure,
is required by law or for appropriate market disclosure; provided, however, that
each party shall be entitled to refer publicly to the relationship of the
parties reflected in this Agreement (i.e., VeroScience as the owner and
developer of the Product, Santarus as the owner of exclusive marketing and
manufacturing rights to the Product in the Territory) in a manner that is
consistent with a press release issued by mutual agreement of the parties. For
clarity, any party making any announcement which is required by law will, unless
prohibited by law, give the other parties an opportunity to review the form and
content of such announcement and comment before it is made. Without limiting
anything else contained herein to the contrary, the parties shall work together
to coordinate filings with governmental agencies as to the contents and
existence of this Agreement as the parties shall reasonably deem necessary or
appropriate, including the United States Securities and Exchange Commission, and
each party shall provide each other party an opportunity to comment on any
proposed filings, including

47



--------------------------------------------------------------------------------



 



redactions thereto. The provisions of this Article XII shall survive termination
of this Agreement and shall remain in effect until a date [***] ([***]) years
after the Term.
     12.4 Publications
     Santarus, on the one hand, and VeroScience and S2, on the other hand, will
reasonably coordinate during the Term with regard to any proposed publications
relating directly to the Product or any Included Additional Product. VeroScience
and its Affiliates shall have the right to make disclosures pertaining to the
Product and any Included Additional Product, subject to the prior review and
comment by Santarus and S2 as follows: VeroScience shall provide a copy of any
such proposed abstract, manuscript, or presentation, to the extent relating
directly to the Product or an Included Additional Product, to Santarus and S2 no
less than [***] ([***]) calendar days prior to VeroScience’s intended submission
for publication. Santarus and S2 shall respond in writing promptly and in no
event later than [***] ([***]) calendar days after receipt of the proposed
material, with one or both of the following: (a) comments on the proposed
material, or (b) an identification of Santarus’ or S2’s Proprietary Information,
as applicable, that is contained in the material reviewed. With respect to any
Proprietary Information of Santarus or S2, such Proprietary Information shall be
deleted from the proposed publication at the request of Santarus or S2, as
applicable. In the case of conference abstracts and other rapid scientific
communications, the parties will use reasonable efforts to complete the review
process in [***] ([***]) business days or less. To the extent that Santarus has
a proposed publication, Santarus shall provide S2 and VeroScience with the
timely opportunity to review and comment on such proposed publication, subject
to the process as set forth above but applicable to Santarus instead of
VeroScience. Santarus’s right to publish under this Section 12.4 shall be
limited to information directly related to the Product, and shall at all times
be subject to VeroScience’s first right to publish any such information and to
the confidentiality obligations hereof.
     12.5 Relationship to Confidentiality Agreements
     This Agreement supersedes the Confidentiality Agreements between the
parties, provided that all confidential information disclosed or received by the
parties thereunder shall be deemed “Proprietary Information” hereunder and shall
be subject to the terms and conditions of this Agreement.
ARTICLE XIII
NOTICES
     13.1 Notices
     All notices required or permitted hereunder shall be given in writing and
sent by confirmed facsimile transmission during normal business hours, or mailed
postage prepaid by certified or registered mail (return receipt requested), or
sent by a nationally recognized express courier service, or hand-delivered at
the following address:
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

48



--------------------------------------------------------------------------------



 



If to S2:
S2 Therapeutics, Inc.
302 Rosedale Lane
Bristol, TN 37620
Attention: Charles P. Sutphin, CEO
Fax No.: 276-928-1220

With a copy to (which shall not constitute notice hereunder):

Hogan Lovells US LLP
100 International Drive, Suite 2000
Baltimore, MD 21202
Attention: Asher M. Rubin
Facsimile: 410-659 2701

If to VeroScience:

VeroScience, LLC
1334 Main Road
Tiverton, RI 02878
Attention: Anthony Cincotta, Ph.D.
Fax No.: 401-624-7630

With a copy to (which shall not constitute notice hereunder):

Wiggin and Dana LLP
One Century Tower
New Haven, CT 06508-1832
Attention: Merton G. Gollaher
Facsimile: 203-782-2889

If to Santarus:

Santarus, Inc.
3721 Valley Centre Drive
Suite 400
San Diego, California 92130
Attn: Legal Affairs Department
Facsimile: (858) 314-5702



49



--------------------------------------------------------------------------------



 



With a copy to (which shall not constitute notice
hereunder):

Latham & Watkins LLP
12636 High Bluff Drive, Suite 400
San Diego, California 92130
Attention: Faye H. Russell
Fax No: (858) 523-5450
All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt or on the following business day, with respect to
a confirmed facsimile not sent during normal business hours.
ARTICLE XIV
INSURANCE
     14.1 Insurance
     (a) During the Term and for a period of [***] ([***]) years after any
expiration or termination of this Agreement, (i) Santarus shall maintain (A) a
commercial general liability insurance policy or policies with minimum limits of
$[***] per occurrence and $[***] in the aggregate on an annual basis and (B) a
product liability insurance policy or policies with minimum limits of $[***] per
occurrence and $[***] in the aggregate on an annual basis; and (ii) each of S2
and VeroScience shall maintain (A) a commercial general liability insurance
policy or policies with minimum limits of $[***] per occurrence and $[***] in
the aggregate on an annual basis and (B) a product liability insurance policy or
policies with minimum limits of $[***] per occurrence and $[***] in the
aggregate on an annual basis; provided, however, that upon S2’s exercise of the
S2 Co-Promotion Right, S2 shall maintain (A) a commercial general liability
insurance policy or policies with minimum limits of $[***] per occurrence and
$[***] in the aggregate on an annual basis and (B) a product liability insurance
policy or policies with minimum limits of $[***] per occurrence and $[***] in
the aggregate on an annual basis.
     (b) Each party shall name each of the other parties as an “additional
insured” on all commercial and product liability policies relating to the
insurance described in Section 14.1(a). Upon request, each party shall provide
certificates of insurance to the others evidencing the coverage specified
herein. No party’s liability to the others is in any way limited to the extent
of its insurance coverage.
ARTICLE XV
MISCELLANEOUS
     15.1 Headings
     The titles, headings or captions and paragraphs in this Agreement are for
convenience only and do not define, limit, extend, explain or describe the scope
or extent of this Agreement or any of its terms or conditions and therefore
shall not be considered in the interpretation, construction or application of
this Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

50



--------------------------------------------------------------------------------



 



     15.2 Severability
     In the event that any of the provisions or a portion of any provision of
this Agreement is held to be invalid, illegal, or unenforceable by a
Governmental Authority, such provision or portion of provision will be construed
and enforced as if it had been narrowly drawn so as not to be invalid, illegal,
or unenforceable, and the validity, legality, and enforceability of the
enforceable portion of any such provision and the remaining provisions will not
be adversely affected thereby.
     15.3 Entire Agreement
     This Agreement, together with the schedules and exhibits hereto, all of
which are incorporated by reference, contains all of the terms agreed to by the
parties regarding the subject matter hereof and supersedes any prior agreements,
understandings, or arrangements between them, whether oral or in writing. No
party shall enter into any agreement that modifies the terms of this Agreement
without the prior written consent of each of the other parties, including any
amendment to or waiver under the S2/Vero Agreement (except as permitted under
Section 6.6).
     15.4 Amendments
     This Agreement may not be amended, modified, altered, or supplemented
except by means of a written agreement or other instrument executed by each of
the parties hereto. No course of conduct or dealing between the parties will act
as a modification or waiver of any provisions of this Agreement.
     15.5 Counterparts
     This Agreement may be executed in any number of counterparts (including by
facsimile or electronic signature), each of which will be deemed an original as
against the party whose signature appears thereon, but all of which taken
together will constitute but one and the same instrument.
     15.6 Waiver
     The failure of any party to enforce or to exercise, at any time or for any
period of time, any term of or any right arising pursuant to this Agreement does
not constitute, and will not be construed as, a waiver of such term or right,
and will in no way affect that party’s right later to enforce or exercise such
term or right.
     15.7 Force Majeure
     (a) In the event of any failure or delay in the performance by a party of
any provision of this Agreement due to acts beyond the reasonable control of
such party (such as, for example, fire, explosion, strike or other difficulty
with workmen, shortage of transportation equipment, accident, act of God,
declared or undeclared wars, acts of terrorism, or compliance with or other
action taken to carry out the intent or purpose of any law or regulation, but
not any failure of

51



--------------------------------------------------------------------------------



 



such party to perform under a Third Party agreement) (a “Force Majeure Event”),
then such party shall have such additional time to perform as shall be
reasonably necessary under the circumstances. In the event of such failure or
delay, the affected party will use its diligent efforts, consistent with sound
business judgment and to the extent permitted by law, to correct such failure or
delay as expeditiously as possible. In the event that a party is unable to
perform by a reason described in this Section 15.7, its obligation to perform
under the affected provision of this Agreement shall be suspended during such
time of nonperformance.
     (b) No party shall be liable hereunder to another party nor shall be in
breach for failure to perform its obligations caused by a Force Majeure Event.
In the case of any such event, the affected party shall promptly, but in no
event later than [***] ([***]) days of its occurrence, notify the other parties
stating the nature of the condition, its anticipated duration and any action
being taken to avoid or minimize its effect. Furthermore, the affected party
shall keep the other parties reasonably informed of the efforts to resume
performance. After [***] ([***]) days of such inability to perform, the parties
agree to meet and in good faith discuss how to proceed. In the event that the
affected party is prevented from performing its obligations pursuant to this
Section 15.7 for a period of [***] ([***]) months, the other parties shall have
the right to terminate this Agreement pursuant to the provisions of
Section 8.4(b).
     (c) Under no circumstances shall a Supply Failure be considered a Force
Majeure Event unless and only to the extent such Supply Failure is attributable
to a Force Majeure Event.
     15.8 Successors and Assigns
     Subject to Section 15.9, this Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under this Agreement.
     15.9 Assignment
     This Agreement and the rights granted herein shall not be assignable (or
otherwise transferred) by any party hereto without the prior written consent of
the other parties. Any attempted assignment without consent shall be void.
Notwithstanding the foregoing, a party may transfer, assign or delegate its
rights and obligations under this Agreement without consent to (a) an Affiliate
reasonably capable of performing such party’s obligations under this Agreement
or (b) a successor to all or substantially all of its business or assets of the
assigning party to which this Agreement relates, whether by sale, merger,
consolidation, acquisition, transfer, operation of law or otherwise or (c) in
the case of Santarus, to one or more Persons providing financing to such party
pursuant to the terms of a security agreement relating to such financing.
Notwithstanding anything contained herein to the contrary, each of VeroScience
and Santarus shall have the right to engage Third Party subcontractors
(including academic collaborators) to perform services in connection with the
performance by such party of its obligations hereunder, without the consent of
S2 or the other party, and may assign or sublicense to such Third Parties such
rights hereunder as are reasonably necessary for the performance of such
services by such Third Parties; provided, with respect to each such subcontract,
that (a) the contracting party shall
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

52



--------------------------------------------------------------------------------



 



ensure that each of its subcontractors accepts and complies with all applicable
terms and conditions of this Agreement, (b) the contracting party shall remain
responsible for the performance of its subcontractors hereunder, and (c) any
such subcontract shall (i) be subject and subordinate to the terms and
conditions of this Agreement, (ii) contain terms and conditions which are
consistent with the terms and conditions of this Agreement, and (iii) not in any
way diminish, reduce or eliminate any of the contracting party’s obligations
under this Agreement.
     15.10 Construction
     The parties acknowledge and agree that: (a) each party and its
representatives have reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; and (b) the terms and provisions
of this Agreement will be construed fairly as to each party hereto and not in
favor of or against any party regardless of which party was generally
responsible for the preparation or drafting of this Agreement. Unless the
context of this Agreement otherwise requires: (i) words of any gender include
each other gender; (ii) words using the singular or plural number also include
the plural or singular number, respectively; (iii) the terms “hereof,” “herein,”
“hereby,” and derivative or similar words refer to this entire Agreement;
(iv) the terms “Article,” “Section,” “Exhibit,” “Schedule,” or “clause” refer to
the specified Article, Section, Exhibit, Schedule, or clause of this Agreement;
(v) “or” is disjunctive but not necessarily exclusive; and (vi) the term
“including” or “includes” means “including without limitation” or “includes
without limitation.” Whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless business days are specified.
     15.11 Governing Law
     This Agreement will be construed under and in accordance with, and governed
in all respects by, the laws of the State of New York, without regard to its
conflicts of law principles.
     15.12 Decision-Making; Dispute Resolution
     The parties recognize that a bona fide dispute as to certain matters may
from time to time arise during the Term that relate to a party’s rights or
obligations hereunder, including a dispute arising out of or relating to the
interpretation of any provisions of this Agreement or the failure of a party to
perform or comply with any obligation of such party pursuant to this Agreement
or the breach, termination or validity hereof (a “Dispute”). Unless otherwise
set forth in this Agreement, in the event of a Dispute arising under this
Agreement among the parties, any party may refer such Dispute to the Executive
Officers for a decision. The Executive Officers shall diligently and in good
faith attempt to resolve the referred Dispute expeditiously and, in any event,
within [***] ([***]) days of receiving such written notification. In the event
that the Executive Officers are unable to reach a unanimous decision regarding
any referred Dispute within the [***] ([***])-day period, then such Dispute
shall be finally settled by binding arbitration, such arbitration to be
conducted in accordance with the provisions set forth in Schedule 15.12. Each
party shall participate in any such arbitration proceeding unless otherwise
agreed by each Executive Officer. Except as otherwise set forth in this
Agreement, the procedures specified in Schedule 15.12 shall be the sole and
exclusive procedures for the
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

53



--------------------------------------------------------------------------------



 



resolution of disputes between the parties arising out of or relating to this
Agreement; provided, that a party, without prejudice to such procedures, may
seek injunctive relief or other provisional judicial relief if in its sole
judgment such action is necessary to avoid irreparable damage. Despite such
action, the parties will continue to participate in good faith in the procedures
specified in Schedule 15.12. Each party is required to continue to perform its
obligations under this Agreement pending final resolution of any such Dispute.
     15.13 Equitable Relief
     Each party acknowledges that a breach by it of the provisions of this
Agreement may not reasonably or adequately be compensated in damages in an
action at law and that such a breach may cause the other party(ies) irreparable
injury and damage. By reason thereof, each party agrees that the other parties
are entitled to seek, in addition to any other remedies they may have under this
Agreement or otherwise, preliminary and permanent injunctive and other equitable
relief to prevent or curtail any breach of this Agreement by another party;
provided, however, that no specification in this Agreement of a specific legal
or equitable remedy will be construed as a waiver or prohibition against the
pursuing of other legal or equitable remedies in the event of such a breach.
Each party agrees that the existence of any claim, demand, or cause of action of
it against another party predicated upon this Agreement will not constitute a
defense to the enforcement by another party, or its successors or assigns, of
the covenants contained in this Agreement.
     15.14 Relationship Between Parties
     The parties hereto are acting and performing as independent contractors,
and nothing in this Agreement creates the relationship of partnership, joint
venture, sales agency, or principal and agent. No party is the agent of another
party hereunder, and no party may hold itself out as such to any other Person.
Except as specifically provided herein, all financial obligations associated
with each party’s business will be the sole responsibility of such party.
[Signature page follows]

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
in triplicate on the day and year first above written.

            S2 THERAPEUTICS, INC.
      /s/ Charles P. Sutphin       By: Charles P. Sutphin      Its: President
and Chief Executive Officer        VEROSCIENCE, LLC
      /s/ Anthony H. Cincotta, Ph.D.       By: Anthony H. Cincotta, Ph.D.     
Its: President and Chief Science Officer        SANTARUS, INC.
      /s/ Gerald T. Proehl       By: Gerald T. Proehl      Its: President and
Chief Executive Officer     

55